


Exhibit 10.23

 

THIRD AMENDED AND RESTATED

MASTER LEASE AGREEMENT

 

THIS THIRD AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Lease”) is made as
of December 14, 2015 (the “Effective Date”), by and between STORE MASTER FUNDING
VI, LLC, a Delaware limited liability company (“Lessor”), whose address is 8501
E. Princess Drive, Suite 190, Scottsdale, Arizona 85255, and SOUTH FLORIDA
RADIATION ONCOLOGY, LLC, a Florida limited liability company (“Lessee”), whose
address is 3343 State Road 7, Wellington, Florida 33499. Capitalized terms not
defined herein shall have the meanings set forth in Exhibit A hereto.

 

This Lease amends and restates in its entirety that certain Second Amended and
Restated Master Lease Agreement dated May 2, 2014 by and between Lessor and
Lessee (the “Original Lease”). The terms of the Original Lease shall remain in
force and effect as to the period ending on 11:59 P.M. prior to the Effective
Date. The terms contained in this Lease shall apply to and be effective with
respect to the period from and after the Effective Date, without novation,
replacement or substitution of the Original Lease and the leasehold estate of
Lessee shall mean the estate commencing under the Original Lease.

 

In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:

 

ARTICLE I

 

BASIC LEASE TERMS

 

Section 1.01.                         Properties. The street addresses and legal
descriptions of the Properties are set forth in Exhibit B attached hereto.

 

Section 1.02.                         Initial Term Expiration Date. December 31,
2029.

 

Section 1.03.                         Extension Options. Two (2) extensions of
five (5) years each, as described in Section 3.02.

 

Section 1.04.                         Term Expiration Date (if fully extended).
December 31, 2039.

 

Section 1.05.                         Base Annual Rental. $2,808,000, as
described in Article IV.

 

Section 1.06.                         Rental Adjustment. The lesser of (i) 2.0%,
or (ii) 1.25 times the change in the Price Index, as described in Section 4.02.

 

Section 1.07.                         Adjustment Date. January 1, 2017 and every
January 1st thereafter during the Lease Term (including any Extension Term).

 

Section 1.08.                         Security Deposit. None.

 

Section 1.09.                         Guarantor(s). SFRO Holdings, LLC, a
Florida limited liability company.

 

4811-9292-8811.2

STORE/South Florida Medicine

Third A&R Master Lease Agreement

10 Properties in FL

File No.: 7210/02-210

 

--------------------------------------------------------------------------------


 

Section 1.10.                         Lessee Tax Identification No. 20-1997256.

 

Section 1.11.                         Lessor Tax Identification No. 46-3575540.

 

ARTICLE II

 

LEASE OF PROPERTIES

 

Section 2.01.                         Lease. In consideration of Lessee’s
payment of the Rental and other Monetary Obligations and Lessee’s performance of
all other obligations hereunder, Lessor hereby leases to Lessee, and Lessee
hereby takes and hires, the Properties, “AS IS” and “WHERE IS” without
representation or warranty by Lessor, and subject to the existing state of
title, the parties in possession, any statement of facts which an accurate
survey or physical inspection might reveal, and all Legal Requirements now or
hereafter in effect.

 

Section 2.02.                         Quiet Enjoyment. So long as Lessee shall
pay the Rental and other Monetary Obligations provided in this Lease, and shall
keep and perform all of the terms, covenants and conditions on its part
contained herein, Lessee shall have, subject and to the terms and conditions set
forth herein, the right to the peaceful and quiet enjoyment and occupancy of the
Properties.

 

ARTICLE III

LEASE TERM; EXTENSION

 

Section 3.01.                         Initial Term. The remaining term of this
Lease (“Initial Term”) shall expire at midnight on December 31, 2029
(“Expiration Date”), unless terminated sooner as provided in this Lease and as
may be extended as provided herein. The time period during which this Lease
shall actually be in effect, including any Extension Term, is referred to as the
“Lease Term.”

 

Section 3.02.                         Extensions. Unless this Lease has expired
or has been sooner terminated, or an Event of Default has occurred and is
continuing at the time any extension option is exercised, Lessee shall have the
right and option (each, an “Extension Option”) to extend the Initial Term for
all and not less than all of the Properties for two (2) additional successive
periods of five (5) years each (each, an “Extension Term”), pursuant to the
terms and conditions of this Lease then in effect.

 

Section 3.03.                         Notice of Exercise. Lessee may only
exercise the Extension Options by giving written notice thereof to Lessor of its
election to do so no later than one hundred twenty (120) days prior to the
Expiration Date and one hundred twenty (120) days prior to the expiration of the
then existing Extension Term, as the case may be. If written notice of the
exercise of any Extension Option is not received by Lessor by the applicable
dates described above, then this Lease shall terminate on the last day of the
Initial Term or, if applicable, the last day of the Extension Term then in
effect. Upon the request of Lessor or Lessee, the parties hereto will, at the
expense of Lessee, execute and exchange an instrument in recordable form setting
forth the extension of the Lease Term in accordance with this Section 3.03.

 

2

--------------------------------------------------------------------------------


 

Section 3.04.                         Removal of Personalty. Upon the expiration
of the Lease Term, Lessee may remove from the Properties all Personalty. Lessee
shall repair any damage caused by such removal and shall leave all of the
Properties clean and in good and working condition and repair inside and out,
subject to normal wear and tear. Subject to Section 4.07, any property of Lessee
left on the Properties on the tenth day following the expiration of the Lease
Term shall, at Lessor’s option, automatically and immediately become the
property of Lessor.

 

ARTICLE IV

 

RENTAL AND OTHER MONETARY OBLIGATIONS

 

Section 4.01.                         Base Monthly Rental. During the Lease
Term, on or before the first day of each calendar month, Lessee shall pay in
advance the Base Monthly Rental then in effect. If the Effective Date is a date
other than the first day of the month, Lessee shall pay to Lessor on the
Effective Date the Base Monthly Rental prorated by multiplying the Base Monthly
Rental by a fraction, the numerator of which is the number of days remaining in
the month (including the Effective Date) for which Rental is being paid, and the
denominator of which is the total number of days in such month.

 

Section 4.02.                         Adjustments. During the Lease Term
(including any Extension Term), on the first Adjustment Date and on each
Adjustment Date thereafter, the Base Annual Rental shall increase by an amount
equal to the Rental Adjustment; provided, however, that in no event shall Base
Annual Rental be reduced as a result of the application of the Rental
Adjustment.

 

Section 4.03.                         Additional Rental. Lessee shall pay and
discharge, as additional rental (“Additional Rental”), all sums of money
required to be paid by Lessee under this Lease which are not specifically
referred to as Rental. Lessee shall pay and discharge any Additional Rental when
the same shall become due, provided that amounts which are billed to Lessor or
any third party, but not to Lessee, shall be paid within fifteen (15) days after
Lessor’s demand for payment thereof or, if earlier, when the same are due. In no
event shall Lessee be required to pay to Lessor any item of Additional Rental
that Lessee is obligated to pay and has paid to any third party pursuant to any
provision of this Lease.

 

Section 4.04.                         Rentals To Be Net to Lessor. The Base
Annual Rental payable hereunder shall be net to Lessor, so that this Lease shall
yield to Lessor the Rentals specified during the Lease Term, and all Costs and
obligations of every kind and nature whatsoever relating to the Properties shall
be performed and paid by Lessee. Lessee shall perform all of its obligations
under this Lease at its sole cost and expense. All Rental and other Monetary
Obligations which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due and payable, without
notice or demand, and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.

 

Section 4.05.                         Manner of Payment. Payments of the Base
Monthly Rental, impound payments (if any), sales tax or real property tax (if
any), and any other Monetary Obligations due to Lessor shall be paid by wire
transfer of immediately available funds.

 

3

--------------------------------------------------------------------------------


 

Section 4.06.                         Late Charges; Default Interest. Any
delinquent payment made over three (3) Business Days after such payment was due,
shall, in addition to any other remedy of Lessor, incur a late charge of three
percent (3%) (which late charge is intended to compensate Lessor for the cost of
handling and processing such delinquent payment and should not be considered
interest) and bear interest at the Default Rate, such interest to be computed
from and including the date three (3) Business Days after such payment was due
through and including the date of the payment; provided, however, in no event
shall Lessee be obligated to pay a sum of late charge and interest higher than
the maximum legal rate then in effect.

 

Section 4.07.                         Holdover. If Lessee remains in possession
of the Properties after the expiration of the term hereof, Lessee, at Lessor’s
option and within Lessor’s sole discretion, may be deemed a tenant on a
month-to-month basis and shall continue to pay Rentals and other Monetary
Obligations in the amounts herein provided, except that the Base Monthly Rental
shall be automatically increased to one hundred fifty percent (150%) of the last
Base Monthly Rental payable under this Lease, and Lessee shall comply with all
the terms of this Lease; provided that nothing herein nor the acceptance of
Rental by Lessor shall be deemed a consent to such holding over. Lessee shall
defend, indemnify, protect and hold the Indemnified Parties harmless from and
against any and all Losses resulting from Lessee’s failure to surrender
possession upon the expiration of the Lease Term, including, without limitation,
any claims made by any succeeding lessee.

 

Section 4.08.                         Guaranty. On or before the execution of
this Lease, Lessee shall cause Guarantor to execute and deliver to Lessor the
Guaranty.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF LESSEE

 

The representations and warranties of Lessee contained in this Article V are
being made as of the Effective Date to induce Lessor to enter into this Lease,
and Lessor has relied, and will continue to rely, upon such representations and
warranties. Lessee represents and warrants to Lessor as of the Effective Date as
follows:

 

Section 5.01.                         Organization, Authority and Status of
Lessee. Lessee has been duly organized or formed, is validly existing and in
good standing under the laws of its state of formation and is qualified as a
foreign limited liability company to do business in any jurisdiction where such
qualification is required. All necessary company action has been taken to
authorize the execution, delivery and performance by Lessee of this Lease and of
the other documents, instruments and agreements provided for herein, including
without limitation, the Transaction Documents. Lessee is not, and if Lessee is a
“disregarded entity,” the owner of such disregarded entity is not, a
“nonresident alien,” “foreign corporation,” “foreign partnership,” “foreign
trust,” “foreign estate,” or any other “person” that is not a “United States
Person” as those terms are defined in the Code and the regulations promulgated
thereunder. The Person who has executed this Lease on behalf of Lessee is duly
authorized to do so.

 

Section 5.02.                         Enforceability. This Lease constitutes the
legal, valid and binding obligation of Lessee, enforceable against Lessee in
accordance with its terms.

 

4

--------------------------------------------------------------------------------


 

Section 5.03.                         Property Condition. Lessee has physically
inspected all of the Properties and has examined title to the Properties, and
has found all of the same satisfactory in all respects for all of Lessee’s
purposes.

 

Section 5.04.                         Litigation. There are no suits, actions,
proceedings or investigations pending, or to the best of its knowledge,
threatened against or involving Lessee or the Properties before any arbitrator
or Governmental Authority which might reasonably result in any Material Adverse
Effect.

 

Section 5.05.                         Absence of Breaches or Defaults. Lessee is
not in default under any document, instrument or agreement to which Lessee is a
party or by which Lessee, the Properties or any of Lessee’s property is subject
or bound, which has had, or could reasonably be expected to result in, a
Material Adverse Effect. The authorization, execution, delivery and performance
of this Lease and the documents, instruments and agreements provided for herein
will not result in any breach of or default under any document, instrument or
agreement to which Lessee is a party or by which Lessee, the Properties or any
of Lessee’s property is subject or bound.

 

Section 5.06.                         Licenses and Permits. Lessee has all
licenses, certifications, registrations and accreditations required under
federal or state Law to operate a Permitted Facility and provide services to the
patients utilizing the Permitted Facility.

 

Section 5.07.                         Financial Condition; Information Provided
to Lessor. The financial statements, all financial data and all other documents
and information heretofore delivered to Lessor by or with respect to Lessee and
the Properties in connection with this Lease or relating to Lessee or the
Properties are true, correct and complete in all material respects; there have
been no amendments thereto since the date such items were prepared or delivered
to Lessor; all financial statements provided were prepared in accordance with
GAAP, and fairly present as of the date thereof the financial condition of each
individual or entity to which they pertain; and no change has occurred to any
such financial statements, financial data, documents and other information not
disclosed in writing to Lessor, which has had, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Section 5.08.                         Compliance With OFAC Laws. Lessee and no
individual or entity owning directly or indirectly any interest in any of
Lessee, is an individual or entity whose property or interests are subject to
being blocked under any of the OFAC Laws or is otherwise in violation of any of
the OFAC Laws; provided, however, that the representation contained in this
sentence shall not apply to any Person to the extent such Person’s interest is
in or through a U.S. Publicly Traded Entity.

 

Section 5.09.                         Solvency. There is no contemplated,
pending or threatened Insolvency Event or similar proceedings, whether voluntary
or involuntary, affecting Lessee or Guarantor, or to the best of Lessee’s
knowledge, their members or its Affiliates. Lessee does not have unreasonably
small capital to conduct its business.

 

Section 5.10.                         Ownership. No Person that actually or
constructively owns ten percent (10%) or more of the outstanding capital stock
of Lessor owns, directly or indirectly, (a) ten

 

5

--------------------------------------------------------------------------------


 

percent (10%) or more of the total combined voting power of all classes of
voting capital stock of Lessee, or (b) ten percent (10%) or more of the total
value of all classes of capital stock of Lessee.

 

ARTICLE VI

 

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

 

Section 6.01.                         Taxes.

 

(a)                                 Payment. Subject to the provisions of
Section 6.01(b) below, Lessee shall pay, prior to the earlier of delinquency or
the accrual of interest on the unpaid balance, all taxes and assessments of
every type or nature assessed against or imposed upon the Properties, Lessee or
Lessor during the Lease Term related to or arising out of this Lease and the
activities of the parties hereunder, including without limitation, (i) all taxes
or assessments upon the Properties or any part thereof and upon any personal
property, trade fixtures and improvements located on the Properties, whether
belonging to Lessor or Lessee, or any tax or charge levied in lieu of such taxes
and assessments; (ii) all taxes, charges, license fees and or similar fees
imposed by reason of the use of the Properties by Lessee; (iii) all excise,
franchise, transaction, privilege, license, sales, use and other taxes upon the
Rental or other Monetary Obligations hereunder, the leasehold estate of either
party or the activities of either party pursuant to this Lease; and (iv) all
franchise, privilege or similar taxes of Lessor calculated on the value of the
Properties or on the amount of capital apportioned to the Properties.
Notwithstanding anything in clauses (i) through (iv) to the contrary, Lessee
shall not be obligated to pay or reimburse Lessor for any taxes based on the net
income of Lessor.

 

(b)                                 Right to Contest. If requested by Lessor,
within thirty (30) days after each tax and assessment payment is required by
this Section 6.01 to be paid, Lessee shall provide Lessor with evidence
reasonably satisfactory to Lessor that taxes and assessments have been timely
paid by Lessee. In the event Lessor receives a tax bill, Lessor shall use
commercially reasonable efforts to forward said bill to Lessee within fifteen
(15) days of Lessor’s receipt thereof. Lessee may, at its own expense, contest
or cause to be contested (in the case of any item involving more than $10,000,
after prior written notice to Lessor, which shall be given within fifteen (15)
days of Lessee’s determination to contest any matter as permitted herein), by
appropriate legal proceedings conducted in good faith and with due diligence,
any above-described item or lien with respect thereto, including, without
limitation, the amount or validity or application, in whole or in part, of any
such item, provided that (i) neither the Properties nor any interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings; (ii) no Event of Default has occurred which is continuing; (iii) if
and to the extent required by the applicable taxing authority and/or Lessor,
Lessee posts a bond or takes other steps acceptable to such taxing authority
and/or Lessor that removes such lien or stays enforcement thereof; (iv) Lessee
shall promptly provide Lessor with copies of all notices received or delivered
by Lessee and filings made by Lessee in connection with such proceeding; and
(v) upon termination of such

 

6

--------------------------------------------------------------------------------


 

proceedings, it shall be the obligation of Lessee to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith. Lessor shall at the request of Lessee, execute or join in the
execution of any instruments or documents necessary in connection with such
contest or proceedings, but Lessor shall incur no cost or obligation thereby.

 

Section 6.02.                         Utilities. Lessee shall contract, in its
own name, for and pay when due all charges for the connection and use of water,
gas, electricity, telephone, garbage collection, sewer use and other utility
services supplied to the Properties during the Lease Term. Under no
circumstances shall Lessor be responsible for any interruption of any utility
service unless such interruption is due to Lessor’s willful misconduct or gross
negligence.

 

Section 6.03.                         Insurance.

 

(a)                                 Coverage. Throughout the Lease Term, Lessee
shall maintain, with respect to each of the Properties, at its sole expense, the
following types and amounts of insurance, in addition to such other insurance as
Lessor may reasonably require from time to time:

 

(i)                                     Insurance against loss or damage to real
property and personal property under an “ail risk” or “special form” insurance
policy, which shall include coverage against all risks of direct physical loss,
including but not limited to loss by fire, lightning, wind, terrorism, and other
risks normally included in the standard ISO special form (and shall also include
National Flood and Excess Flood insurance if the Property is located within a
100-year floodplain (FEMA Zones A and V) and earthquake insurance if the
Properties are located within a moderate to high earthquake hazard zone as
determined by an approved insurance company set forth in
Section 6.03(b)(x) below). Such policy shall also include soft costs, a joint
loss agreement, coverage for ordinance or law covering the loss of value of the
undamaged portion of the Properties, costs to demolish and the increased costs
of construction if any of the improvements located on, or the use of, the
Properties shall at any time constitute legal non-conforming structures or uses.
Ordinance or law limits shall be in an amount equal to the full replacement cost
for the loss of value of the undamaged portion of the Properties and no less
than 25% of the replacement cost for costs to demolish and the increased cost of
construction, or in an amount otherwise specified by Lessor. Such insurance
shall be in amounts not less than 100% of the full insurable replacement cost
values (without deduction for depreciation), with an agreed amount endorsement
or without any coinsurance provision, and with sublimits satisfactory to Lessor,
as determined from time to time at Lessor’s request but not more frequently than
once in any 12-month period.

 

(ii)                                  Commercial general liability insurance,
including products and completed operation liability, covering Lessor and Lessee
against bodily injury liability, property damage liability and personal and
advertising injury, including

 

7

--------------------------------------------------------------------------------


 

without limitation any liability arising out of the ownership, maintenance,
repair, condition or operation of every Property or adjoining ways, streets,
parking lots or sidewalks. Such insurance policy or policies shall contain a
broad form contractual liability endorsement under which the insurer agrees to
insure Lessee’s obligations under Article X hereof to the extent insurable, and
a “severability of interest” clause or endorsement which precludes the insurer
from denying the claim of Lessee or Lessor because of the negligence or other
acts of the other, shall be in amounts of not less than $10,000,000.00 per
occurrence for bodily injury and property damage, and $10,000,000.00 general
aggregate per location, or such higher limits as Lessor may reasonably require
from time to time, and shall be of form and substance satisfactory to Lessor.
Such limits of insurance can be acquired through Commercial General liability
and Umbrella liability policies.

 

(iii)                               Workers’ compensation and Employers
Liability insurance with statutorily mandated limits covering all persons
employed by Lessee on the Properties in connection with any work done on or
about any of the Properties for which claims for death or bodily injury could be
asserted against Lessor, Lessee or the Properties.

 

(iv)                              Business interruption insurance including
Rental Value Insurance payable to Lessor at all locations for a period of not
less than twelve (12) months. Such insurance is to follow the form of the real
property “all risk” or “special form” coverage and is not to contain a
co-insurance clause. Such insurance is to have a minimum of 180 days of extended
period of indemnity.

 

(v)                                 Automobile liability insurance, including
owned, non-owned and hired car liability insurance for combined limits of
liability of $5,000,000.00 per occurrence. The limits of liability can be
provided in a combination of an automobile liability policy and an umbrella
liability policy.

 

(vi)                              Comprehensive Boiler and Machinery Insurance
against loss or damage from explosion of any steam or pressure boilers or
similar apparatus, if any, located in or about each Property and in an amount
equal to the lesser of 25% of the 100% replacement cost of each Property or
$5,000,000.00.

 

(vii)                           Professional liability insurance (medical
malpractice) covering the professional employees working on the Properties and
in limits of not less than $2,000,000.00 per occurrence and $2,000,000.00
general aggregate.

 

(viii)                        Such additional and/or other insurance and in such
amounts as at the time is customarily carried by prudent owners or tenants with
respect to improvements similar in character, location and use and occupancy to
each Property.

 

(b)                                 Insurance Provisions. All insurance policies
shall:

 

8

--------------------------------------------------------------------------------


 

(i)                                     provide (A) for a waiver of subrogation
by the insurer as to claims against Lessor, its employees and agents; (B) that
the insurer shall not deny a claim and that such insurance cannot be
unreasonably cancelled, invalidated or suspended on account of the conduct of
Lessee, its officers, directors, employees or agents, or anyone acting for
Lessee or any subtenant or other occupant of the Properties; and (C) that any
losses otherwise payable thereunder shall be payable notwithstanding any act or
omission of Lessor or Lessee which might, absent such provision, result in a
forfeiture of all or a part of such insurance payment;

 

(ii)                                  be primary and provide that any “other
insurance” clause in the insurance policy shall exclude any policies of
insurance maintained by Lessor and the insurance policy shall not be brought
into contribution with insurance maintained by Lessor;

 

(iii)                               contain deductibles not to exceed
$25,000.00;

 

(iv)                              contain a standard non-contributory mortgagee
clause or endorsement in favor of any Lender designated by Lessor;

 

(v)                                 provide that the policy of insurance shall
not be terminated, cancelled or amended without at least thirty (30) days’ prior
written notice to Lessor and to any Lender covered by any standard mortgagee
clause or endorsement;

 

(vi)                              provide that the insurer shall not have the
option to restore the Properties if Lessor elects to terminate this Lease in
accordance with the terms hereof;

 

(vii)                           be in amounts sufficient at all times to satisfy
any coinsurance requirements thereof;

 

(viii)                        except for workers’ compensation insurance
referred to in Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate
or Lender requested by Lessor, as an “additional insured” with respect to
general liability insurance, as a “named insured” with respect to real property,
and as a “loss payee” with respect to all real property insurance, as
appropriate and as their interests may appear;

 

(ix)                              be evidenced by delivery to Lessor and any
Lender designated by Lessor of an Acord Form 28 for property, rental value and
boiler & machinery coverage (or any other form requested by Lessor) and an Acord
Form 25 for commercial general liability, workers’ compensation and umbrella
coverage (or any other form requested by Lessor); provided that in the event
that either such form is no longer available, such evidence of insurance shall
be in a form reasonably satisfactory to Lessor and any Lender designated by
Lessor; and

 

9

--------------------------------------------------------------------------------


 

(x)                                 be issued by insurance companies licensed to
do business in the states where the Properties are located and which are rated
no less than A-X by Best’s Insurance Guide or are otherwise approved by Lessor.

 

(c)                                  Additional Obligations. It is expressly
understood and agreed that (i) if any insurance required hereunder, or any part
thereof, shall expire, be withdrawn, become void by breach of any condition
thereof by Lessee, or become void or in jeopardy by reason of the failure or
impairment of the capital of any insurer, Lessee shall immediately obtain new or
additional insurance reasonably satisfactory to Lessor and any Lender designated
by Lessor; (ii) the minimum limits of insurance coverage set forth in this
Section 6.03 shall not limit the liability of Lessee for its acts or omissions
as provided in this Lease; (iii) Lessee shall procure policies for all insurance
for periods of not less than one year and shall provide to Lessor and any
servicer or Lender of Lessor certificates of insurance or, upon Lessor’s
request, duplicate originals of insurance policies evidencing that insurance
satisfying the requirements of this Lease is in effect at all times; (iv) Lessee
shall pay as they become due all premiums for the insurance required by this
Section 6.03; (v) in the event any insurance policy required to be maintained by
Lessee hereunder contains any breach of warranty provisions, Lessee shall not
cause any violations of the policy warranties, declarations or conditions in
such policy; and (vi) in the event that Lessee fails to comply with any of the
requirements set forth in this Section 6.03, within ten (10) days of the giving
of written notice by Lessor to Lessee, (A) Lessor shall be entitled to procure
such insurance; and (B) any sums expended by Lessor in procuring such insurance
shall be a Monetary Obligation (and not Rental) and shall be repaid by Lessee,
together with interest thereon at the Default Rate, from the time of payment by
Lessor until fully paid by Lessee immediately upon written demand therefor by
Lessor.

 

(d)                                 Blanket Policies. Notwithstanding anything
to the contrary in this Section 6.03, any insurance which Lessee is required to
obtain pursuant to this Section 6.03 may be carried under a “blanket” policy or
policies covering other properties or liabilities of Lessee provided that such
“blanket” policy or policies otherwise comply with the provisions of this
Section 6.03.

 

Section 6.04.                         Tax and Insurance Impound. Upon the
occurrence of an Event of Default and with respect to each Event of Default, in
addition to any other remedies, Lessor may require Lessee to pay to Lessor on
the first day of each month the amount that Lessor reasonably estimates will be
necessary in order to accumulate with Lessor sufficient funds in an impound
account (which shall not be deemed a trust fund) (the “Reserve”) for Lessor to
pay any and all real estate taxes (“Real Estate Taxes”) and insurance premiums
(“Insurance Premiums”) for the Properties for the ensuing twelve (12) months,
or, if due sooner, Lessee shall pay the required amount immediately upon
Lessor’s demand therefor. Lessor shall, upon prior written request of Lessee,
provide Lessee with evidence reasonably satisfactory to Lessee that payment of
the Real Estate Taxes and Insurance Premiums was made in a timely fashion. In
the event that the Reserve does not contain sufficient funds to timely pay any
Real Estate Taxes or Insurance Premiums, upon Lessor’s written notification
thereof, Lessee shall, within five (5) Business Days of such notice, provide
funds to Lessor in the amount of such deficiency. Lessor shall pay or cause to
be paid directly to the applicable taxing authorities and insurance

 

10

--------------------------------------------------------------------------------

 

company, as the case may be, any Real Estate Taxes and Insurance Premiums then
due and payable for which there are funds in the Reserve; provided, however,
that in no event shall Lessor be obligated to pay any Real Estate Taxes or
Insurance Premiums in excess of the funds held in the Reserve, and Lessee shall
remain liable for any and all Real Estate Taxes, including fines, penalties,
interest or additional costs imposed by any taxing authority (unless incurred as
a result of Lessor’s failure to timely pay Real Estate Taxes for which it had
funds in the Reserve) and Insurance Premiums. In the event that the Event of
Default has been cured, Lessor shall promptly return to Lessee any excess funds
in the Reserve after the payment of the next installment of Real Estate Taxes
and Insurance Premiums. Lessee shall cooperate fully with Lessor in assuring
that the Real Estate Taxes and Insurance Premiums are timely paid. Lessor may
deposit all Reserve funds in accounts insured by any federal or state agency and
may commingle such funds with other funds and accounts of Lessor. Interest or
other gains from such funds, if any, shall be the sole property of Lessor. Upon
an Event of Default, in addition to any other remedies, Lessor may apply all
impounded funds in the Reserve against any sums due from Lessee to Lessor.
Lessor shall give to Lessee an annual accounting showing all credits and debits
to and from such impounded funds received from Lessee.

 

ARTICLE VII

 

MAINTENANCE; ALTERATIONS

 

Section 7.01.                         Condition of Property; Maintenance. Lessee
hereby accepts the Properties “AS IS” and “WHERE IS” with no representation or
warranty of Lessor as to the condition thereof. Lessee shall, at its sole cost
and expense, be responsible for (a) keeping all of the building, structures and
improvements erected on each of the Properties in good order and repair, free
from actual or constructive waste, including without limitation, the roof and
the HVAC and other electrical and mechanical systems; (b) subject to Article XI,
the repair or reconstruction of any building, structures or improvements erected
on the Properties damaged or destroyed by a Casualty; (c) subject to Sections
7.02 and 11.03(f), making all necessary structural, non-structural, exterior and
interior repairs and replacements to any building, structures or improvements
erected on the Properties; and (d) paying all operating costs of the Properties
in the ordinary course of business. Lessee waives any right to require Lessor to
maintain, repair or rebuild all or any part of the Properties or make repairs at
the expense of Lessor pursuant to any Legal Requirements at any time in effect.

 

Section 7.02.                         Alterations and Improvements. During the
Lease Term, Lessee shall not alter the exterior, structural, plumbing or
electrical elements of the Properties in any manner without the consent of
Lessor, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, Lessee may undertake nonstructural alterations to
the Properties, individually, costing less than $250,000.00, as adjusted by
changes in the Price Index, without Lessor’s prior written consent. If Lessor’s
consent is required hereunder and Lessor consents to the making of any such
alterations, the same shall be made by Lessee at Lessee’s sole expense by a
licensed contractor and according to plans and specifications approved by Lessor
and subject to such other conditions as Lessor shall reasonably require. Any
work at any time commenced by Lessee on the Properties shall be prosecuted
diligently to completion, shall be of good workmanship and materials and shall
comply fully with all the terms of this Lease and all Legal Requirements. Upon
completion of any alterations individually costing $250,000.00 or

 

11

--------------------------------------------------------------------------------


 

more, as adjusted by changes in the Price Index, Lessee shall promptly provide
Lessor with evidence of full payment to all laborers and materialmen
contributing to the alterations. Additionally, upon completion of any
alterations, Lessee shall promptly provide Lessor with (a) an architect’s
certificate certifying the alterations to have been completed in conformity with
the plans and specifications (if the alterations are of such a nature as would
require the issuance of such a certificate from the architect); (b) a
certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy); and (c) any other documents
or information reasonably requested by Lessor. Lessee shall keep the Properties
free from any liens arising out of any work performed on, or materials furnished
to, the Properties. Lessee shall execute and file or record, as appropriate, a
“Notice of Non-Responsibility,” or any equivalent notice permitted under
applicable Law in the states where the Properties are located which provides
that Lessor is not responsible for the payment of any costs or expenses relating
to the additions or alterations. Any addition to or alteration of the Properties
shall be deemed a part of the Properties and belong to Lessor, and Lessee shall
execute and deliver to Lessor such instruments as Lessor may require to evidence
the ownership by Lessor of such addition or alteration.

 

The interest of Lessor in the Properties shall not be subject in any way to any
liens, including any lien rights under Chapter 713, Florida Statutes, for
improvements to or other work performed to the Properties by or on behalf of
Lessee. Lessee shall have no power or authority to create any lien or permit any
lien to attach to the present estate, reversion or other interest of Lessor in
the Properties. All mechanics, materialmen, contractors, laborers, artisans,
suppliers, and other parties contracting with Lessee, its representatives or
contractors with respect to the Properties are hereby given notice that they
must look solely to Lessee to secure payment for any labor, services or
materials furnished or to be furnished to Lessee, or to anyone holding any of
the Properties through or under Lessee during the Lease Term. The foregoing
provisions are made with express reference to Section 713.10, Florida Statutes
(2005). Lessee shall notify every contractor making improvements to the
Properties that the interest of Lessor in the Properties shall not be subject to
liens for improvements to or other work performed with respect to the Properties
by or on behalf of Lessee.

 

Lessee shall discharge any lien filed against the Properties, or any part
thereof, for work done or materials furnished at Lessee’s request with respect
to the Premises as provided above. The failure of Lessee to do so shall be a
material default hereunder, but shall be subject to applicable notice and cure
periods provided for in Section 12.02 of this Lease. If Lessee fails to keep
this covenant, in addition to any other remedies available to Lessor under this
Lease, Lessee agrees to pay Lessor the sum equal to the amount of the lien thus
discharged by Lessor, plus ail costs and expenses, including without limitation,
attorneys’ and paralegals’ fees and court costs, incurred by Lessor in
discharging such lien.

 

Section 7.03.                         Encumbrances. During the Lease Term,
Lessor shall have the right to grant easements on, over, under and above the
Properties upon prior written notice but without the prior consent of Lessee,
provided that such easements will not materially interfere with Lessee’s use of
the Properties or create any material burden on Lessee. Lessee shall comply with
and perform all obligations of Lessor under all easements, declarations,
covenants, restrictions and other items of record now or to the extent granted
in accordance with this

 

12

--------------------------------------------------------------------------------


 

Section 7.03 hereafter encumbering the Properties. Without Lessor’s prior
written consent, Lessee shall not grant any easements on, over, under or above
the Properties.

 

ARTICLE VIII

 

USE OF THE PROPERTIES; COMPLIANCE

 

Section 8.01.                         Use. During the Lease Term, each of the
Properties shall be used solely for the operation of a Permitted Facility.
Except during periods when a Property is untenantable due to Casualty or
Condemnation (and provided that Lessee continues to strictly comply with the
other terms and conditions of this Lease), Lessee shall at all times during the
Lease Term occupy the Properties and shall diligently operate its business on
the Properties.

 

Section 8.02.                         Alternative Use. Lessee shall not, by
itself or through any assignment, sublease or other type of transfer, convert
any of the Properties to an alternative use during the Lease Term without
Lessor’s prior written consent. In the event that Lessee shall change the use of
the Properties or the concept or brand operated on the Properties, only as may
be expressly permitted herein or consented to by Lessor in writing, Lessee shall
provide Lessor with written notice of any such change and copies of the
franchise agreement(s) related to such new concept or brand, if any.

 

Section 8.03.                         Compliance. Lessee’s use and occupation of
each of the Properties, and the condition thereof, shall, at Lessee’s sole cost
and expense, comply in all material respects with all Legal Requirements and all
restrictions, covenants and encumbrances of record, and any owner obligations
under such Legal Requirements, or restrictions, covenants and encumbrances of
record, with respect to the Properties, in either event, the failure with which
to comply could have a Material Adverse Effect. Without in any way limiting the
foregoing provisions, Lessee shall comply with all Legal Requirements relating
to anti-terrorism, trade embargos, economic sanctions, Anti-Money Laundering
Laws, and the Americans with Disabilities Act of 1990, as such act may be
amended from time to time, and all regulations promulgated thereunder, as it
affects the Properties now or hereafter in effect. Upon Lessor’s written request
from time to time during the Lease Term, Lessee shall certify in writing to
Lessor that Lessee’s representations, warranties and obligations under
Section 5.08 and this Section 8.03 remain true and correct (or shall specify
exceptions thereto) and have not otherwise been breached. Lessee shall promptly
notify Lessor in writing if any of such representations, warranties or covenants
are no longer true or have been breached or if Lessee has a reasonable basis to
believe that they may no longer be true or have been breached. In connection
with such an event, Lessee shall comply with all Legal Requirements and
directives of Governmental Authorities and, at Lessor’s request, provide to
Lessor copies of all notices, reports and other communications exchanged with,
or received from, Governmental Authorities relating to such an event. Lessee
shall also reimburse Lessor for all Costs incurred by Lessor in evaluating the
effect of such an event on the Properties and this Lease, in obtaining any
necessary license from Governmental Authorities as may be necessary for Lessor
to enforce its rights under the Transaction Documents, and in complying with all
Legal Requirements applicable to Lessor as the result of the existence of such
an event and for any penalties or fines imposed upon Lessor as a result thereof.
Lessee will use its best efforts to prevent any act or condition to exist on or
about the Properties which will materially increase any insurance

 

13

--------------------------------------------------------------------------------


 

rate thereon, except when such acts are required in the normal course of its
business and Lessee shall pay for such increase. Lessee agrees that it will
defend, indemnify and hold harmless the Indemnified Parties from and against any
and all Losses caused by, incurred or resulting from Lessee’s failure to comply
with its obligations under this Section.

 

Section 8.04.                         Environmental.

 

(a)                                 Representations and Warranties. As of the
Effective Date, Lessee represents and warrants to Lessor, which representations
and warranties shall survive the execution and delivery of this Lease, as
follows:

 

(i)                                     With respect to the Properties, Lessee
is not in violation of or subject to, any pending or, to Lessee’s actual
knowledge, threatened investigation or inquiry by any Governmental Authority or
to any remedial obligations under any Environmental Laws that could have a
Material Adverse Effect, nor has Lessee received any written or oral notice or
other communication from any Person (including but not limited to a Governmental
Authority) with respect to any Property relating to (A) Hazardous Materials,
Regulated Substances or USTs, or Remediation thereof; (B) possible liability of
any Person pursuant to any Environmental Law; (C) other environmental
conditions; or (D) any actual or potential administrative or judicial
proceedings in connection with any of the foregoing, in each case of (A) —
(D) that would have a Material Adverse Effect. The foregoing representations and
warranties would continue to be true and correct following disclosure to the
applicable Governmental Authorities of all relevant facts, conditions and
circumstances known to Lessee, if any, pertaining to the Properties.

 

(ii)                                  (A) All uses and operations on or of the
Properties, whether by Lessee or, to Lessee’s knowledge, any other Person,
comply with all applicable Environmental Laws and environmental permits issued
pursuant thereto; (B) there have been no Releases in, on, under or from any of
the Properties, or, to Lessee’s knowledge, from other property migrating onto
any of the Properties, except in Permitted Amounts or as would not have a
Material Adverse Effect; (C) there are no Hazardous Materials, Regulated
Substances or, to Lessee’s knowledge, USTs in, on, or under any of the
Properties, except in Permitted Amounts; (D) the Properties are free and clear
of all liens and other encumbrances imposed pursuant to any Environmental Law
(the “Environmental Liens”); and (E) to Lessee’s knowledge, Lessee has not
allowed any other tenant or other user of the Properties to do any act that
would reasonably be expected to materially increase the dangers to human health
or the environment, pose an unreasonable risk of harm to any Person (whether on
or off any of the Properties), impair the value of any of the Properties in any
material respect, is contrary to any reasonable requirement set forth in the
insurance policies maintained by Lessor and known to Lessee, including, without
limitation, the Environmental Policy to the extent provided to Lessee,
constituted a public or private nuisance, constituted waste, or violated any
environmental covenant, condition, agreement or easement applicable to any of
the Properties and known

 

14

--------------------------------------------------------------------------------


 

to Lessee; except in each case of (A) — (C) and (E) that would not have a
Material Adverse Effect.

 

(b)                                 Covenants.

 

(i)                                     Lessee covenants to Lessor during the
Lease Term, subject to the limitations of subsection (ii) below, as follows:

 

(A)                               With respect to the Properties, Lessee shall
not be (1) in violation of any Remediation related to any Release caused or
allowed by Lessee and required by any Governmental Authority, or (2) subject to
any Remediation obligations under any Environmental Laws related to any Release
caused or allowed by Lessee. Lessee shall not be in violation of any notice or
order issued to Lessee regarding any investigation or inquiry by any
Governmental Authority arising under Environmental Laws.

 

(B)                               All uses and operations on or of the
Properties, whether by Lessee or to the extent in Lessee’s control, any other
Person, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto.

 

(C)                               There shall be no Releases in, on, under or
from the Properties, except in Permitted Amounts.

 

(D)                               There shall be no Hazardous Materials or
Regulated Substances, USTs in, on or under the Properties, except in Permitted
Amounts.

 

(E)                                Lessee shall keep the Properties or cause the
Properties to be kept free and clear of all Environmental Liens, whether due to
any act or omission of Lessee or any other Person.

 

(F)                                 With respect to the Properties, Lessee shall
not act or fail to act or allow any other tenant, occupant, guest, customer or
other user of the Properties to act or fail to act in any way that
(1) materially increases the dangers to human health or the environment,
(2) poses an unreasonable material risk of harm to any Person (whether on or off
any of the Properties), (3) has a Material Adverse Effect, (4) is contrary to
any material requirement set forth in the insurance policies maintained by
Lessee or Lessor (and known to Lessee), (5) constitutes a material public or
private nuisance or constitutes waste, or (6) violates any covenant, condition,
agreement or easement applicable to the Properties.

 

(G)                               To the extent that Lessor or Lessee have a
reasonable basis to believe that a Release may have occurred, Lessee shall, at
its sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions related to such possible

 

15

--------------------------------------------------------------------------------


 

Release in connection with the Properties as may be reasonably requested by
Lessor (including but not limited to sampling, testing and analysis of soil,
water, air, building materials and other materials and substances whether solid,
liquid or gas), and share with Lessor the reports and other results thereof, and
Lessor and the other Indemnified Parties shall be entitled to rely on such
reports and other results thereof.

 

(H)                              Lessee shall, at its sole cost and expense,
fully and expeditiously cooperate in all activities pursuant to this
Section 8.04, including but not limited to providing all relevant information
and making knowledgeable persons available for interviews.

 

(ii)                                  Notwithstanding any provision of this
Lease to the contrary, an Event of Default shall not be deemed to have occurred
as a result of the failure of Lessee to satisfy any one or more of the covenants
set forth in subsections (A) through (F) above provided that Lessee shall be in
compliance with the requirements of any Governmental Authority with respect to
the Remediation of any Release at the Properties.

 

(c)                                  Notification Requirements. Lessee shall
promptly notify Lessor in writing upon Lessee obtaining actual knowledge of
(i) any Releases or Threatened Releases in, on, under or from any of the
Properties other than in Permitted Amounts, or migrating onto any of the
Properties; (ii) any non-compliance with any Environmental Laws related in any
way to Hazardous Materials, Regulated Substances or USTs, or Remediation at any
of the Properties; (iii) any actual or potential Environmental Lien; (iv) any
required or proposed Remediation of environmental conditions relating to any of
the Properties required by applicable Governmental Authorities; and (v) any
written or oral notice or other communication which Lessee becomes aware from
any source whatsoever (including but not limited to a Governmental Authority)
relating in any way to Releases related to Hazardous Materials, Regulated
Substances or USTs, or Remediation thereof at or on any of the Properties, other
than in Permitted Amounts, possible liability of any Person relating to any of
the Properties pursuant to any Environmental Law, other environmental conditions
in connection with any of the Properties, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Section.

 

(d)                                 Remediation. Lessee shall, at its sole cost
and expense, and without limiting any other provision of this Lease, effectuate
any Remediation required by any Governmental Authority of any environmental
condition (including, but not limited to, a Release) in, on, under or from the
Properties arising prior to or during the Lease Term and take any other
reasonable action deemed necessary by any Governmental Authority for protection
of human health or the environment related to such condition; provided however,
notwithstanding any other provision of this Lease, Lessee shall have no
liability or obligation with respect to any condition arising or occurring after
the Lease Term. Should Lessee fail to undertake such Remediation in accordance
with the preceding sentence, Lessor, after written notice to Lessee and Lessee’s
failure to promptly undertake such Remediation, shall be permitted to complete
such Remediation, and all

 

16

--------------------------------------------------------------------------------


 

reasonable Costs incurred in connection therewith shall be paid by Lessee. Any
reasonable Cost so paid by Lessor, together with interest at the Default Rate,
shall be deemed to be Additional Rental hereunder and shall be immediately due
from Lessee to Lessor.

 

(e)                                  Indemnification. Lessee shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless each of
the Indemnified Parties from and against any and all Losses, including, but not
limited to, all Costs of Remediation (whether or not performed voluntarily),
arising out of or in any way relating to any Environmental Laws, Hazardous
Materials, Regulated Substances, USTs, or other environmental matters concerning
the Properties; provided however, Lessee shall have no liability or obligation
with respect to any such matter arising or occurring after the Lease Term. It is
expressly understood and agreed that Lessee’s obligations under this
Section shall survive the expiration or earlier termination of this Lease for
any reason.

 

(f)                                   Right of Entry. Upon prior reasonable
written notice, Lessor and any other Person designated by Lessor, any receiver,
any representative of a Governmental Authority, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Properties at all reasonable times (including, without limitation, in connection
with the exercise of any remedies set forth in this Lease) to assess any and all
aspects of the environmental condition of any Property and its use, including
but not limited to conducting any environmental assessment or audit (the scope
of which shall be determined in Lessor’s sole and absolute discretion) and
taking samples of soil, groundwater or other water, air, or building materials,
and conducting other invasive testing. Lessee shall cooperate with and provide
access to Lessor and any other Person designated by Lessor; provided however,
such access shall not unreasonably interfere with Lessee’s operation or use of
the Properties. To the extent such assessment or investigation identifies an
environmental condition or noncompliance caused by Lessee, the reasonable
related costs of such assessment or investigation shall be at Lessee’s sole cost
and expense.

 

(g)                                  Inspections. At its sole cost and expense,
Lessee shall have the Properties inspected to the extent required by any
Environmental Law for seepage, spillage and other environmental concerns. Lessee
shall maintain and monitor USTs in accordance with all Environmental Laws. At
the request of Lessor, Lessee shall provide Lessor with copies of written
certified results of all such inspections performed on the Properties. All costs
and expenses associated with such inspection and preparation and certification
of results shall be paid by Lessee. All such inspections and tests performed on
the Properties shall be in material compliance with all Environmental Laws.

 

(h)                                 UST Compliance. Lessee shall comply or cause
the compliance with all applicable federal, state and local regulations and
requirements regarding USTs, including, without limitation, any of such
regulations or requirements which impose (i) technical standards, including,
without limitation, performance, leak prevention, leak detection, notification
reporting and recordkeeping; (ii) corrective action with respect to confirmed
and suspected Releases occurring during the Lease Term; and (iii) financial
responsibility for the payment of costs of corrective action and compensation to
third

 

17

--------------------------------------------------------------------------------


 

parties for injury and damage resulting from such Releases. Lessee shall
promptly notify Lessor, in writing, upon Lessee obtaining actual knowledge of
(A) the Release during the Lease Term on or under the Properties, or the Release
from any USTs on, above or under the Properties, of any Hazardous Materials or
Regulated Substances; and (B) any and all enforcement, clean-up, remedial,
removal or other governmental or regulatory actions threatened, instituted or
completed pursuant to any of the Environmental Laws related to Releases during
the Lease Term affecting the Properties. Upon any such Release from any USTs on,
above or under the Properties of any Hazardous Materials or Regulated
Substances, Lessee shall promptly remedy such situation in accordance with all
Environmental Laws. Should Lessee fail to remedy or cause the remedy of such
situation in accordance with all Environmental Laws, Lessor shall be permitted
to take such actions required to remedy such situation and all reasonable Costs
incurred in connection therewith, together with interest at the Default Rate,
will be paid by Lessee.

 

(i)                                     Survival. The obligations of Lessee and
the rights and remedies of Lessor under this Section 8.04 shall survive the
termination, expiration and/or release of this Lease.

 

Section 8.05.                         Licenses and Permits. Lessee has obtained
all required licenses and permits, both governmental and private, to use and
operate the Properties as Permitted Facilities. In connection therewith:

 

(a)                                 Lessee will maintain, throughout the term of
this Lease, all necessary licenses, certifications, registrations and
accreditations required under federal or state Law to operate a Permitted
Facility and provide services to the patients utilizing the Permitted Facility;
and

 

(b)                                 Lessee will comply throughout the term of
this Lease with all applicable federal and state Laws applicable to the
Permitted Facilities and the services provided at the Permitted Facilities, in
all material respects, including, without limitation, any Legal Requirements
applicable to any third party payor programs from which Lessee or any Permitted
Facility receives reimbursement; the federal Anti-Kickback Law, 42 U.S.C.
1320a-7b, as amended, and regulations promulgated thereunder, the federal Stark
Law, 42 U.S.C. 1395nn, as amended, and regulations promulgated thereunder, and
the False Claims Act, 31 USC 3729 et. seq., as amended, and the regulations
promulgated thereunder.

 

ARTICLE IX

 

ADDITIONAL COVENANTS

 

Section 9.01.                         Performance at Lessee’s Expense. Lessee
acknowledges and confirms that Lessor may impose reasonable administrative,
processing or servicing fees (which fees shall not exceed $1,500.00 per Lessee
request), and collect its reasonable attorneys’ fees, costs and expenses in
connection with (a) any extension, renewal, modification, amendment

 

18

--------------------------------------------------------------------------------


 

and termination of this Lease; (b) the procurement of consents, waivers and
approvals requested by Lessee with respect to the Properties or any matter
related to this Lease; (c) the review of any assignment or sublease or proposed
assignment or sublease or the preparation or review of any subordination or
non-disturbance agreement; (d) requested by Lessee; (e) the collection,
maintenance and/or disbursement of reserves created under this Lease or the
other Transaction Documents; and (f) inspections required to make certain
determinations under this Lease or the other Transaction Documents.

 

Section 9.02.                         Inspection. Lessor and its authorized
representatives shall have the right, at all reasonable times and upon giving
reasonable prior notice (except in the event of an emergency, in which case no
prior notice shall be required), to enter the Properties or any part thereof and
inspect the same; provided, however, such access shall not unreasonably
interfere with Lessee’s operation or use of the Properties. Lessee hereby waives
any claim for damages for any injury or inconvenience to or interference with
Lessee’s business, any loss of occupancy or quiet enjoyment of the Properties
and any other loss occasioned by such entry, but, subject to Section 10.01,
excluding damages arising as a result of the negligence or intentional
misconduct of Lessor.

 

Section 9.03.                         Financial Information.

 

(a)                                 Financial Statements. Within sixty (60) days
after the end of each fiscal quarter and within one hundred twenty (120) days
after the end of each fiscal year of Lessee and Lessee Reporting Entities,
Lessee shall deliver to Lessor (i) complete consolidated financial statements
that consolidate Lessee and Lessee Reporting Entities, including a balance
sheet, profit and loss statement, statement of stockholders’ equity and
statement of cash flows and all other related schedules for the fiscal period
then ended, such statements to detail separately interest expense, income taxes,
non-cash expenses, non-recurring expenses, operating lease expense and current
portion of long-term debt — capital leases; (ii) income statements for the
business at each of the Properties; and (iii) the supplemental financial
information set forth on Schedule 9.03. All such financial statements shall be
prepared in accordance with GAAP, and shall be certified to be accurate and
complete by an officer or director of each Lessee Reporting Entity. In the event
that Lessee’s business at the Properties is ordinarily consolidated with other
business for financial statements purposes, a separate profit and loss statement
shall be provided showing separately the sales, profits and losses pertaining to
each Property with interest expense, income taxes, non-cash expenses,
non-recurring expenses and operating lease expense (rent), with the basis for
allocation of overhead or other charges being clearly set forth in accordance
with Schedule 9.03. The financial statements delivered to Lessor need not be
audited, but Lessee shall deliver to Lessor copies of any audited financial
statements of the Lessee Reporting Entities which may be prepared, as soon as
they are available.

 

(b)                                 Other information. Notwithstanding any
provision contained herein, upon request at any time, Lessee will provide to
Lessor any and all financial information and/or financial statements (and in the
form or forms) as reasonably requested by Lessor in connection with Lessor’s
filings with or disclosures to any Governmental Authority, including, without
limitation, the financial statements required in connection

 

19

--------------------------------------------------------------------------------


 

with Securities and Exchange Commission filings by Lessor or its Affiliates; and
(ii) as otherwise reasonably requested by Lessor; provided, however, Lessee
shall not be required to incur any additional cost or expense and Lessor shall
not disclose Lessee’s financial statements without Lessee prior written consent.

 

Section 9.04.                         OFAC Laws. Upon receipt of notice or upon
actual knowledge thereof, Lessee shall immediately notify Lessor in writing if
any Person owning (directly or indirectly) any interest in Lessee, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist-related activities or
any violation of the Anti-Money Laundering Laws, has been assessed civil
penalties under these or related Laws, or has had funds seized or forfeited in
an action under these or related Laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.

 

Section 9.05.                         Estoppel Certificate. At any time, and
from time to time, Lessee shall, promptly and in no event later than ten
(10) days after a request from Lessor or any Lender or mortgagee of Lessor,
execute, acknowledge and deliver to Lessor or such Lender or mortgagee, as the
case may be, a certificate in the form supplied by Lessor, certifying: (a) that
Lessee has accepted the Properties; (b) that this Lease is in full force and
effect and has not been modified (or if modified, setting forth all
modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (c) the commencement and
expiration dates of the Lease Term; (d) the date to which the Rentals have been
paid under this Lease and the amount thereof then payable; (e) whether there are
then any existing defaults by Lessor in the performance of its obligations under
this Lease, and, if there are any such defaults, specifying the nature and
extent thereof; (f) that no notice has been received by Lessee of any default
under this Lease which has not been cured, except as to defaults specified in
the certificate; (g) the capacity of the Person executing such certificate, and
that such Person is duly authorized to execute the same on behalf of Lessee;
(h) that neither Lessor nor any Lender or mortgagee has actual involvement in
the management or control of decision making related to the operational aspects
or the day-to-day operation of the Properties, including any handling or
disposal of Hazardous Materials or Regulated Substances; and (i) any other
information reasonably requested by Lessor or any Lender or mortgagee, as the
case may be. If Lessee shall fail or refuse to sign a certificate in accordance
with the provisions of this Section within ten (10) days following a request by
Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and deliver the certificate to any such third party,
it being stipulated that such power of attorney is coupled with an interest and
is irrevocable and binding.

 

ARTICLE X

 

RELEASE AND INDEMNIFICATION

 

Section 10.01.                  Release and Indemnification. Lessee agrees to
use and occupy the Properties at its own risk and hereby releases Lessor and
Lessor’s agents and employees from

 

20

--------------------------------------------------------------------------------

 

all claims for any damage or injury to the full extent permitted by law except
to the extent arising from the gross negligence or willful misconduct of Lessor.
Lessee agrees that Lessor shall not be responsible or liable to Lessee or
Lessee’s employees, agents, customers, licensees or invitees for bodily injury,
personal injury or property damage occasioned by the acts or omissions of any
other lessee or any other Person except to the extent arising from the gross
negligence or willful misconduct of Lessor. Lessee agrees that any employee or
agent to whom the Properties or any part thereof shall be entrusted by or on
behalf of Lessee shall be acting as Lessee’s agent with respect to the
Properties or any part thereof, and neither Lessor nor Lessor’s agents,
employees or contractors shall be liable for any loss of or damage to the
Properties or any part thereof. Lessee shall indemnify, protect, defend and hold
harmless each of the Indemnified Parties from and against any and all Losses
(excluding Losses suffered by an Indemnified Party arising out of the gross
negligence or willful misconduct of such Indemnified Party; provided, however,
that the term “gross negligence” shall not include gross negligence imputed as a
matter of Law to any of the Indemnified Parties solely by reason of Lessor’s
interest in any Property or Lessor’s failure to act in respect of matters which
are or were the obligation of Lessee under this Lease) caused by, incurred or
resulting from Lessee’s operations or by Lessee’s use and occupancy of the
Properties, prior to or during the Lease Term, whether relating to its original
design or construction, latent defects, alteration, maintenance, use by Lessee
or any Person thereon, supervision or otherwise, or from any breach of, default
under, or failure to perform, any term or provision of this Lease by Lessee, its
officers, employees, agents or other Persons. It is expressly understood and
agreed that Lessee’s obligations under this Section shall survive the expiration
or earlier termination of this Lease for any reason whatsoever.

 

ARTICLE XI

 

CONDEMNATION AND CASUALTY

 

Section 11.01.      Notification. Lessee shall promptly give Lessor written
notice of (a) any Condemnation of any of the Properties, (b) the commencement of
any proceedings or negotiations which might result in a Condemnation of any of
the Properties, and (c) any Casualty to any of the Properties or any part
thereof. Such notice shall provide a general description of the nature and
extent of such Condemnation, proceedings, negotiations or Casualty, and shall
include copies of any documents or notices received in connection therewith.
Thereafter, Lessee shall promptly send Lessor copies of all notices,
correspondence and pleadings relating to any such Condemnation, proceedings,
negotiations or Casualty.

 

Section 11.02.      Total Condemnation. In the event of a Condemnation of all or
substantially all of any Property, including a Condemnation (other than a
Temporary Taking) of such a substantial part of such Property resulting in the
portion of the Property remaining after such Condemnation being unsuitable for
use as a Permitted Facility, as determined by Lessee in the exercise of good
faith business judgment (and Lessee provides to Lessor an officer’s certificate
executed by an officer of Lessee certifying to the same) (each such event, a
“Total Condemnation”), then, in such event:

 

(a)           Termination of Lease. On the date of the Total Condemnation, all
obligations of either party hereunder with respect to the applicable Property
shall cease

 

21

--------------------------------------------------------------------------------


 

and the Base Annual Rental shall be reduced as set forth in
Section 11.03(f) below; provided, however, that Lessee’s obligations to the
Indemnified Parties under any indemnification provisions of this Lease with
respect to such Property and Lessee’s obligation to pay Rental and all other
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease with respect to such Property prior to the date of termination shall
survive such termination. If the date of such Total Condemnation is other than
the first day of a month, the Base Monthly Rental for the month in which such
Total Condemnation occurs shall be apportioned based on the date of the Total
Condemnation.

 

(b)           Net Award. Lessor shall be entitled to receive the entire Net
Award in connection with a Total Condemnation; provided, however Lessee shall be
entitled to any award specifically granted for the value of Lessee’s leasehold
interest in this Lease.

 

Section 11.03.      Partial Condemnation or Casualty. In the event of a
Condemnation which is not a Total Condemnation (each such event, a “Partial
Condemnation”), or in the event of a Casualty:

 

(a)           Net Awards. All Net Awards shall be paid to Lessor.

 

(b)           Lessor Election To Continue or Terminate Lease. Lessor shall have
the option, (i) subject to the right of Lessee to elect otherwise as set forth
in subsection (c) below, to terminate this Lease with respect to the applicable
Property affected, by notifying Lessee in writing within thirty (30) days after
Lessee gives Lessor notice (A) of such Partial Condemnation or Casualty, or
(B) that title has vested in the condemning authority; or (ii) to continue this
Lease in effect, which election shall be evidenced by either a notice from
Lessor to Lessee, or Lessor’s failure to notify Lessee in writing that Lessor
has elected to terminate this Lease with respect to such Property within such
thirty (30)-day period. Lessee shall have a period of sixty (60) days after
receipt of Lessor’s notice to terminate referenced above during which to elect,
despite such Lessor notice of termination, to continue this Lease with respect
to such Property on the terms herein provided.

 

(c)           Continuance of Lease. If Lessor elects not to terminate this
Lease, or if Lessor elects to terminate this Lease with respect to such Property
but Lessee elects to continue this Lease with respect to such Property, then
this Lease shall continue in full force and effect upon the following terms:

 

(i)            All Rental and other Monetary Obligations due under this Lease
shall continue unabated.

 

(ii)           Lessee shall promptly commence and diligently prosecute
restoration of such Property to the same condition, as nearly as practicable, as
prior to such Partial Condemnation or Casualty as approved by Lessor. Subject to
the terms and provisions of the Mortgages and upon the written request of Lessee
(accompanied by evidence reasonably satisfactory to Lessor that such amount has
been paid or is due and payable and is properly part of such costs,

 

22

--------------------------------------------------------------------------------


 

and that Lessee has complied with the terms of Section 7.02 in connection with
the restoration), Lessor shall promptly make available in installments, subject
to reasonable conditions for disbursement imposed by Lessor, an amount up to but
not exceeding the amount of any Net Award received by Lessor with respect to
such Partial Condemnation or Casualty. Prior to the disbursement of any portion
of the Net Award with respect to a Casualty, Lessee shall provide evidence
reasonably satisfactory to Lessor of the payment of restoration expenses by
Lessee up to the amount of the insurance deductible applicable to such Casualty.
Lessor shall be entitled to keep any portion of the Net Award which may be in
excess of the cost of restoration, and Lessee shall bear all additional Costs of
such restoration in excess of the Net Award.

 

(d)           No Continuance of Lease. If Lessor elects to terminate this Lease
pursuant to Subsection (b) above and if Lessee does not elect to continue this
Lease with respect to such Property or shall fail during such sixty (60) day
period to notify Lessor of Lessee’s intent to continue this Lease with respect
to such Property, then this Lease shall terminate with respect to such Property
as of the last day of the month during which such sixty (60) day period expired.
Lessee shall vacate and surrender such Property by such termination date, in
accordance with the provisions of this Lease, and on the termination date, all
obligations of either party hereunder with respect to such Property shall cease
and the Base Annual Rental shall be reduced as set forth in
Section 11.03(f) below; provided, however, Lessee’s obligations to the
Indemnified Parties under any indemnification provisions of this Lease with
respect to such Property and Lessee’s obligations to pay Rental and all other
Monetary Obligations (whether payable to Lessor or a third party) accruing under
this Lease with respect to such Property prior to the date of termination shall
survive such termination. In such event, Lessor may retain all Net Awards
related to the Partial Condemnation or Casualty, and Lessee shall immediately
pay Lessor an amount equal to the insurance deductible applicable to any
Casualty.

 

(e)           Rental. Upon removal of a Property pursuant to Section 11.02 or
Section 11.03, the Base Annual Rental shall be reduced by an amount equal to the
Lease Rate multiplied by the Net Award.

 

Section 11.04.      Temporary Taking. In the event of a Condemnation of all or
any part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, or any other Additional Rental payable hereunder. Except as provided
below, Lessee shall be entitled to the entire Net Award for a Temporary Taking,
unless the period of occupation and use by the condemning authorities shall
extend beyond the date of expiration of this Lease, in which event the Net Award
made for such Temporary Taking shall be apportioned between Lessor and Lessee as
of the date of such expiration. At the termination of any such Temporary Taking,
Lessee will, at its own cost and expense and pursuant to the provisions of
Section 7.02, promptly commence and complete restoration of the affected
Property.

 

Section 11.05.      Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee.

 

23

--------------------------------------------------------------------------------


 

Subject to the terms and provisions of the Mortgages, any Net Award relating to
a Total Condemnation or a Partial Condemnation shall be adjusted by Lessor or,
at Lessor’s election, Lessee. Notwithstanding the foregoing or any other
provisions of this Section 11.05 to the contrary, if at the time of any
Condemnation or any Casualty or at any time thereafter an Event of Default shall
have occurred and be continuing, Lessor is hereby authorized and empowered but
shall not be obligated, in the name and on behalf of Lessee and otherwise, to
file and prosecute Lessee’s claim, if any, for a Net Award on account of such
Condemnation or such Casualty and to collect such Net Award and apply the same
to the curing of such Event of Default and any other then existing Event of
Default under this Lease and/or to the payment of any amounts owed by Lessee to
Lessor under this Lease, in such order, priority and proportions as Lessor in
its discretion shall deem proper.

 

Section 11.06.      Lessee Obligation in Event of Casualty. During all periods
of time following a Casualty, Lessee shall take reasonable steps to ensure that
the affected Property is secure and does not pose any risk of harm to any
adjoining property and Persons (including owners or occupants of such adjoining
property).

 

Section 11.07.      Lessee Awards and Payments. Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for value of
Lessee’s leasehold estate in the Property, the taking of any Personalty owned by
Lessee, any insurance proceeds with respect to any Personalty owned by Lessee,
the interruption of its business and moving expenses (subject, however, to the
provisions of Section 6.03(a)(iv) above).

 

ARTICLE XII

 

DEFAULT, CONDITIONAL LIMITATIONS,

REMEDIES AND MEASURE OF DAMAGES

 

Section 12.01.      Event of Default. Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):

 

(a)           if any representation or warranty of Lessee set forth in this
Lease is false in any material respect when made, or if Lessee renders any false
statement or account when made;

 

(b)           if Lessee fails to pay Rental or other Monetary Obligation and
such failure continues for three (3) Business Days after the due date, provided,
however, this three (3) Business Day cure period shall only be available once in
a twelve (12) month period;

 

(c)           if there is an Insolvency Event affecting Lessee or Guarantor;

 

(d)           if Lessee abandons any Property;

 

(e)           if Lessee fails to observe or perform any of the other covenants,
conditions or obligations of Lessee in this Lease; provided, however, if any
such failure does not involve the payment of any Monetary Obligation, is not
willful or intentional,

 

24

--------------------------------------------------------------------------------


 

does not place any Property or any rights or property of Lessor in immediate
jeopardy, and is within the reasonable power of Lessee to promptly cure, all as
determined by Lessor in its reasonable discretion, then such failure shall not
constitute an Event of Default hereunder, unless otherwise expressly provided
herein, unless and until Lessor shall have given Lessee notice thereof and a
period of thirty (30) days shall have elapsed, during which period Lessee may
correct or cure such failure, upon failure of which an Event of Default shall be
deemed to have occurred hereunder without further notice or demand of any kind
being required. If such failure cannot reasonably be cured within such thirty
(30)-day period, as determined by Lessor in its reasonable discretion, and
Lessee is diligently pursuing a cure of such failure, then Lessee shall have a
reasonable period to cure such failure beyond such thirty (30)-day period, which
shall in no event exceed one hundred twenty (120) days after receiving notice of
such failure from Lessor. If Lessee shall fail to correct or cure such failure
within such one hundred twenty (120)-day period, an Event of Default shall be
deemed to have occurred hereunder without further notice or demand of any kind
being required;

 

(f)            if a final, nonappealable judgment is rendered by a court against
Lessee which has a Material Adverse Effect and is not discharged or provision
made for such discharge within one hundred twenty (120) days from the date of
entry thereof;

 

(g)           if Lessee shall be liquidated or dissolved or shall begin
proceedings towards its liquidation or dissolution;

 

(h)           if the estate or interest of Lessee in any of the Properties shall
be levied upon or attached in any proceeding and such estate or interest is
about to be sold or transferred or such process shall not be vacated or
discharged within one hundred twenty (120) days after it is made.

 

Section 12.02.      Remedies. Upon the occurrence and continuance of an Event of
Default, with or without notice or demand, except as otherwise expressly
provided herein or such other notice as may be required by statute and cannot be
waived by Lessee, Lessor shall be entitled to exercise, at its option,
concurrently, successively, or in any combination, all remedies available at Law
or in equity, including, without limitation, any one or more of the following:

 

(a)           to terminate this Lease, whereupon Lessee’s right to possession of
the Properties shall cease and this Lease, except as to Lessee’s liability,
shall be terminated;

 

(b)           to the extent not prohibited by applicable Law, to (i) re-enter
and take possession of the Properties (or any part thereof), excluding all
Personalty upon the Properties and, to the extent permissible, all permits and
other rights or privileges of Lessee pertaining to the use and operation of the
Properties, and (ii) expel Lessee and those claiming under or through Lessee,
without being deemed guilty in any manner of trespass or becoming liable for any
loss or damage resulting therefrom, without resort to legal or judicial process,
procedure or action. No notice from Lessor hereunder or under a forcible entry
and detainer statute or similar Law shall constitute an election by Lessor

 

25

--------------------------------------------------------------------------------


 

to terminate this Lease unless such notice specifically so states. If Lessee
shall, after default, voluntarily give up possession of the Properties to
Lessor, deliver to Lessor or its agents the keys to the Properties, or both,
such actions shall be deemed to be in compliance with Lessor’s rights and the
acceptance thereof by Lessor or its agents shall not be deemed to constitute a
termination of the Lease. Lessor reserves the right following any re-entry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate;

 

(c)           to bring an action against Lessee for any damages sustained by
Lessor or any equitable relief available to Lessor and to the extent not
prohibited by applicable Law, to seize all abandoned personal property or
fixtures upon the Properties which Lessee owns or in which it has an interest,
and to dispose thereof in accordance with the Laws prevailing at the time and
place of such seizure or to remove all or any portion of such property and cause
the same to be stored in a public warehouse or elsewhere at Lessee’s sole
expense, without becoming liable for any loss or damage resulting therefrom and
without resorting to legal or judicial process, procedure or action;

 

(d)           to relet the Properties or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Lessor, in its sole discretion, may determine, with
all proceeds received from such reletting being applied to the Rental and other
Monetary Obligations due from Lessee in such order as Lessor may, in its sole
discretion, determine, which other Monetary Obligations include, without
limitation, all repossession costs, brokerage commissions, attorneys’ fees and
expenses, alteration, remodeling and repair costs and expenses of preparing for
such reletting. Except to the extent required by applicable Law, Lessor shall
have no obligation to relet the Properties or any part thereof and shall in no
event be liable for refusal or failure to relet the Properties or any part
thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon such reletting, and no such refusal or failure shall
operate to relieve Lessee of any liability under this Lease or otherwise to
affect any such liability. Lessor reserves the right following any re-entry
and/or reletting to exercise its right to terminate this Lease by giving Lessee
written notice thereof, in which event this Lease will terminate as specified in
said notice;

 

(e)           to accelerate and recover from Lessee the present value of all
Rental and other Monetary Obligations due and owing and scheduled to become due
and owing under this Lease both before and after the date of such breach for the
entire original scheduled Lease Term;

 

(f)            to recover from Lessee all Costs paid or incurred by Lessor as a
result of such breach, regardless of whether or not legal proceedings are
actually commenced;

 

(g)           to immediately or at any time thereafter, and with or without
notice, at Lessor’s sole option but without any obligation to do so, correct
such breach or default and charge Lessee all Costs incurred by Lessor therein.
Any sum or sums so paid by Lessor, together with interest at the Default Rate,
shall be deemed to be a Monetary Obligation hereunder (and not Rental) and shall
be immediately due from Lessee to

 

26

--------------------------------------------------------------------------------


 

Lessor. Any such acts by Lessor in correcting Lessee’s breaches or defaults
hereunder shall not be deemed to cure said breaches or defaults or constitute
any waiver of Lessor’s right to exercise any or all remedies set forth herein;

 

(h)           to immediately or at any time thereafter, and with or without
notice, except as required herein, set off any money of Lessee held by Lessor
under this Lease or any other Transaction Document against any sum owing by
Lessee hereunder;

 

(i)            without limiting the generality of the foregoing or limiting in
any way the rights of Lessor under this Lease or otherwise under applicable
Laws, at any time after the occurrence, and during the continuance, of an Event
of Default, Lessor shall be entitled to apply for and have a receiver appointed
under applicable Law by a court of competent jurisdiction in any action taken by
Lessor to enforce its rights and remedies hereunder in order to protect and
preserve Lessor’s interest under this Lease or in the Properties, and in
connection therewith, LESSEE HEREBY IRREVOCABLY CONSENTS TO AND WAIVES ANY RIGHT
TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT OF A RECEIVER AFTER THE
OCCURRENCE, AND DURING THE CONTINUANCE, OF AN EVENT OF DEFAULT; and/or

 

(j)            to seek any equitable relief available to Lessor, including,
without limitation, the right of specific performance.

 

Section 12.03.      Cumulative Remedies. All powers and remedies given by
Section 12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto. Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.

 

Section 12.04.      Lessee Waiver. Lessee hereby expressly waives, for itself
and all Persons claiming by, through and under Lessee, including creditors of
all kinds, (a) any right and privilege which Lessee has under any present or
future Legal Requirements to redeem the Properties or to have a continuance of
this Lease for the Lease Term after termination of Lessee’s right of occupancy
by order or judgment of any court or by any legal process or writ, or under the
terms of this Lease; (b) the benefits of any present or future Legal Requirement
that exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.

 

27

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MORTGAGE, SUBORDINATION AND ATTORNMENT

 

Section 13.01.      No Liens. Lessor’s interest in this Lease and/or the
Properties shall not be subordinate to any liens or encumbrances placed upon the
Properties by or resulting from any act of Lessee, and nothing herein contained
shall be construed to require such subordination by Lessor. NOTICE IS HEREBY
GIVEN THAT LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN,
MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE
OF ANY KIND UPON ALL OR ANY PART OF THE PROPERTIES OR LESSEE’S LEASEHOLD
INTEREST THEREIN, AND ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.

 

Section 13.02.      Subordination. This Lease at all times shall automatically
be subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon any of the Properties by Lessor, and Lessee covenants and
agrees to execute and deliver, upon demand, such further instruments
subordinating this Lease to the lien of any or all such ground leases and
Mortgages as shall be desired by Lessor, or any present or proposed mortgagees
under trust deeds, upon the condition that Lessee shall have the right to remain
in possession of the Properties under the terms of this Lease, notwithstanding
any default in any or all such ground leases or Mortgages, or after the
foreclosure of any such Mortgages, so long as no Event of Default shall have
occurred and be continuing. Lessor agrees to use its commercially reasonable
efforts to provide Lessee with a SNDA executed by each Lender holding a
Mortgage, and Lessee agrees to promptly execute and return such SNDA to Lessor.

 

Section 13.03.      Election To Declare Lease Superior. If any mortgagee,
receiver or other secured party elects to have this Lease and the interest of
Lessee hereunder, be superior to any Mortgage and evidences such election by
notice given to Lessee, then this Lease and the interest of Lessee hereunder
shall be deemed superior to any such Mortgage, whether this Lease was executed
before or after such Mortgage and in that event such mortgagee, receiver or
other secured party shall have the same rights with respect to this Lease as if
it had been executed and delivered prior to the execution and delivery of such
Mortgage and had been assigned to such mortgagee, receiver or other secured
party.

 

Section 13.04.      Attornment. In the event any purchaser or assignee of any
Lender at a foreclosure sale acquires title to any of the Properties, or in the
event that any Lender or any purchaser or assignee otherwise succeeds to the
rights of Lessor as landlord under this Lease, Lessee shall attorn to Lender or
such purchaser or assignee, as the case may be (a “Successor Lessor”), and
recognize the Successor Lessor as lessor under this Lease, and, subject to the
provisions of this Article XIII, this Lease shall continue in full force and
effect as a direct lease between the Successor Lessor and Lessee, provided that
the Successor Lessor shall only be liable for any obligations of Lessor under
this Lease which accrue after the date that such Successor Lessor acquires
title. The foregoing provision shall be self-operative and effective without the
execution of any further instruments.

 

Section 13.05.      Execution of Additional Documents. Although the provisions
in this Article XIII shall be self-operative and no future instrument of
subordination shall be required,

 

28

--------------------------------------------------------------------------------


 

upon request by Lessor, Lessee shall execute and deliver whatever instruments
may be reasonably required for such purposes.

 

Section 13.06.      Notice to Lender. Lessee shall give written notice to any
Lender having a recorded lien upon any of the Properties or any part thereof of
which Lessee has been notified of any breach or default by Lessor of any of its
obligations under this Lease and give such Lender at least sixty (60) days
beyond any notice period to which Lessor might be entitled to cure such default
before Lessee may exercise any remedy with respect thereto.

 

ARTICLE XIV

 

ASSIGNMENT

 

Section 14.01.      Assignment by Lessor. As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re-financing, purchase or
re-acquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor’s right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions. Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person
(including without limitation, a taxable REIT subsidiary) in order to maintain
Lessor’s or any of its Affiliates’ status as a REIT. In the event of any such
sale or assignment other than a security assignment, Lessee shall attorn to such
purchaser or assignee (so long as Lessor and such purchaser or assignee notify
Lessee in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Lessor hereunder from and after the date
of such assignment). At the request of Lessor, Lessee will execute such
documents confirming the sale, assignment or other transfer and such other
agreements as Lessor may reasonably request, provided that the same do not
increase the liabilities and obligations of Lessee hereunder. Lessor shall be
relieved, from and after the date of such transfer or conveyance, of liability
for the performance of any obligation of Lessor contained herein, except for
obligations or liabilities accrued prior to such assignment or sale.

 

Section 14.02.      No Assignment by Lessee. Lessee acknowledges that Lessor has
relied both on the business experience and creditworthiness of Lessee and upon
the particular purposes for which Lessee intends to use the Properties in
entering into this Lease. Lessee shall not assign, transfer, convey, pledge or
mortgage this Lease or any interest herein or any interest in Lessee, whether by
operation of Law or otherwise, without the prior written consent of Lessor,
which consent will not be unreasonably withheld, conditioned or delayed,
considering such matters as the experience and financial strength of any
assignee, the assumption by any assignee of all of Lessee’s obligations
hereunder by undertakings enforceable by Lessor, and the transfer to or
procurement of all necessary licenses to an assignee in order to continue
operating the Properties for the purposes herein provided. At the time of any
assignment of this

 

29

--------------------------------------------------------------------------------


 

Lease which is approved by Lessor, the assignee shall assume all of the
obligations of Lessee under this Lease pursuant to a written assumption
agreement in form and substance reasonably acceptable to Lessor. Such assignment
of this Lease pursuant to this Section 14.02 shall not relieve Lessee of its
obligations respecting this Lease unless otherwise agreed to by Lessor. Any
assignment, transfer, conveyance, pledge or mortgage in violation of this
Section 14.02 shall be voidable at the sole option of Lessor. Any consent to an
assignment given by Lessor hereunder shall not be deemed a consent to any
subsequent assignment.

 

Section 14.03.      No Sale of Assets. Notwithstanding any provision to the
contrary in this Lease, Lessee may assign this Lease without the prior written
consent of Lessor to a Person that acquires all or substantially all of Lessee’s
assets; provided, however, Lessee shall only be released from its obligations
hereunder upon the prior written consent of Lessor, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Section 14.04.      No Subletting. Lessee shall not sublet any or all of the
Properties without the prior written consent of Lessor, which consent shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Lessee may sublet any Property without the prior written consent of Lessor to
any Affiliate of Lessee or to any provider of services ancillary to the
operation of the Permitted Facility so long as each sublease contains the
following provisions: (i) the sublease is subject and subordinate to this Lease;
(ii) the sublease shall not contain any terms inconsistent with this Lease (or
if so, the terms of this Lease shall control); (iii) the rent due under any
sublease shall be fixed rent and shall not be based on the net profits of any
subtenant; (iv) unless otherwise mutually agreed upon by Lessor, the sublease
shall terminate upon the expiration or sooner termination of this Lease
(including any renewals hereof); (v) Lessee shall at all times remain liable
under this Lease irrespective of any sublease. Lessee shall deliver a copy of
each sublease to Lessor.

 

ARTICLE XV

 

NOTICES

 

Section 15.01.      Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) email
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by email transmission. Notices shall be provided to the parties and
addresses (or electronic mail addresses) specified below:

 

If to Lessee:

 

South Florida Radiation Oncology, LLC

 

 

3343 State Road 7

 

 

Wellington, Florida 33499

 

 

Attention: Ravi Patel

 

 

Email: rpatel@sfrollc.com

 

30

--------------------------------------------------------------------------------

 

With a copy to:

 

21st Century Oncology, Inc.

 

 

1010 Northern Boulevard, Suite 314

 

 

Great Neck, NY 11021

 

 

Attention: EVP-General Counsel

 

 

 

With a copy to:

 

McDermott Will & Emery LLP

 

 

333 Avenue of the Americas, Suite 4500

 

 

Miami, Florida 33131

 

 

Attn.: Gregg H. Fierman, Esq.

 

 

Phone: (305) 358-3500

 

 

Email: gfierman@mwe.com

 

 

 

If to Lessor:

 

STORE Master Funding VI, LLC

 

 

8501 E. Princess Drive, Suite 190

 

 

Scottsdale, Arizona 85255

 

 

Attention: Michael T. Bennett

 

 

Executive Vice President — General Counsel

 

 

Email: mbennett@storecapital.com

 

 

 

With a copy to:

 

Kutak Rock LLP

 

 

1801 California Street, Suite 3000

 

 

Denver, Colorado 80202

 

 

Attention: Kelly G. Reynoldson, Esq.

 

 

Email: kelly.reynoldson@kutakrock.com

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

 

ARTICLE XVI

 

WAIVER OF LANDLORD’S LIEN

 

Section 16.01.                  Waiver of Landlord’s Lien. Lessor waives and
releases any landlord’s lien or security interest, in, on and against any
personal property, inventory, appliances, furniture and equipment of Lessee from
time to time situated on or used in connection with any of the Properties (the
“Personalty”). Lessor further agrees that, upon the request of any Person that
shall be Lessee’s senior secured lender, subordinate senior lender, purchase
money equipment lender or an equipment lessor of Lessee, Lessor shall execute
and deliver a commercially reasonable waiver of Lessor’s statutory lien rights,
if any, and a consent and agreement with respect to the respective rights of
Lessor and such Person regarding the security interests in, and the timing and
removal of, the Personalty, in form and substance reasonably acceptable to
Lessor.

 

31

--------------------------------------------------------------------------------


 

ARTICLE XVII

 

MISCELLANEOUS

 

Section 17.01.                  Force Majeure. Any prevention, delay or
stoppage due to strikes, lockouts, acts of God, enemy or hostile governmental
action, civil commotion, fire or other casualty beyond the control of the party
obligated to perform (each, a “Force Majeure Event”) shall excuse the
performance by such party for a period equal to any such prevention, delay or
stoppage, expressly excluding, however, the obligations imposed upon Lessee with
respect to Rental and other Monetary Obligations to be paid hereunder.

 

Section 17.02.                  No Merger. There shall be no merger of this
Lease nor of the leasehold estate created by this Lease with the fee estate in
or ownership of any of the Properties by reason of the fact that the same
person, corporation, firm or other entity may acquire or hold or own, directly
or indirectly, (a) this Lease or the leasehold estate created by this Lease or
any interest in this Lease or in such leasehold estate, and (b) the fee estate
or ownership of any of the Properties or any interest in such fee estate or
ownership. No such merger shall occur unless and until all persons,
corporations, firms and other entities having any interest in (i) this Lease or
the leasehold estate created by this Lease, and (ii) the fee estate in or
ownership of the Properties or any part thereof sought to be merged shall join
in a written instrument effecting such merger and shall duly record the same.

 

Section 17.03.                  Interpretation. Lessor and Lessee acknowledge
and warrant to each other that each has been represented by independent counsel
and has executed this Lease after being fully advised by said counsel as to its
effect and significance. This Lease shall be interpreted and construed in a fair
and impartial manner without regard to such factors as the party which prepared
the instrument, the relative bargaining powers of the parties or the domicile of
any party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant. Unless otherwise expressly provided in this Lease, where
Lessor’s consent is required such consent shall not be unreasonably withheld,
conditioned or delayed.

 

Section 17.04.                  Characterization. The following expressions of
intent, representations, warranties, covenants, agreements, stipulations and
waivers are a material inducement to Lessor entering into this Lease:

 

(a)                                 Lessor and Lessee intend that (i) this Lease
constitutes an unseverable, unitary and single lease of all, but not less than
all, of the Properties, and, if at any time this Lease covers other real
property in addition to the Properties, neither this Lease, nor Lessee’s
obligations or rights hereunder may be allocated or otherwise divided among such
properties by Lessee; (ii) this Lease is a “true lease,” is not a financing
lease, capital lease, mortgage, equitable mortgage, deed of trust, trust
agreement, security agreement or other financing or trust arrangement, and the
economic realities of this Lease are those of a true lease; and (iii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between Lessor and Lessee, the Lease has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein, and none of the agreements contained

 

32

--------------------------------------------------------------------------------


 

herein is intended, nor shall the same be deemed or construed, to create a
partnership (de facto or de jure) between Lessor and Lessee, to make them joint
venturers, to make Lessee an agent, legal representative, partner, subsidiary or
employee of Lessor, nor to make Lessor in any way responsible for the debts,
obligations or losses of Lessee.

 

(b)                                 Lessor and Lessee covenant and agree that:
(i) each will treat this Lease as an operating lease pursuant to FASB Accounting
Standards Codification No. 840 — Leases, as amended, and as a true lease for
state Law reporting purposes and for federal income tax purposes; (ii) each
party will not, nor will it permit any Affiliate to, at any time, take any
action or fail to take any action with respect to the preparation or filing of
any statement or disclosure to Governmental Authority, including without
limitation, any income tax return (including an amended income tax return), to
the extent that such action or such failure to take action would be inconsistent
with the intention of the parties expressed in this Section 17.04; (iii) with
respect to the Properties, the Lease Term (including any Extension Term) is less
than eighty percent (80%) of the estimated remaining economic life of the
Properties; and (iv) the Base Annual Rental is the fair market value for the use
of the Properties and was agreed to by Lessor and Lessee on that basis, and the
execution and delivery of, and the performance by Lessee of its obligations
under, this Lease do not constitute a transfer of all or any part of the
Properties.

 

(c)                                  Lessee waives any claim or defense based
upon the characterization of this Lease as anything other than a true lease and
as a master lease of all of the Properties. Lessee stipulates and agrees (i) not
to challenge the validity, enforceability or characterization of the lease of
the Properties as a true lease and/or as a single, unitary, unseverable
instrument pertaining to the lease of all, but not less than all, of the
Properties; and (ii) not to assert or take or omit to take any action
inconsistent with the agreements and understandings set forth in this
Section 17.04.

 

Section 17.05.                  Disclosures.

 

(a)                                 Securities Act or Exchange Act. The parties
agree that, notwithstanding any provision contained in this Lease, any party
(and each employee, representative or other agent of any party) may disclose to
any and all persons, without limitation of any kind, any matter required under
the Securities Act or the Exchange Act.

 

(b)                                 Lessor Advertising and related Publications.
Lessor shall be permitted to use Lessee’s name, trademarks, logos, pictures of
stores and signage, and basic Transaction information (collectively “Lessee’s
Information”) solely in connection with Lessor’s sales, advertising, and press
release materials, including on Lessor’s website upon the prior written consent
of Lessee, which consent shall not be unreasonably withheld, conditioned or
delayed. Lessee’s consent shall be deemed authorization for the limited use of
Lessee’s Information by Lessor under all applicable copyright and trademark
laws.

 

Section 17.06.                  Attorneys’ Fees. In the event of any judicial or
other adversarial proceeding concerning this Lease, to the extent permitted by
Law, Lessor shall be entitled to

 

33

--------------------------------------------------------------------------------


 

recover all of its reasonable attorneys’ fees and other Costs in addition to any
other relief to which it may be entitled. In addition, Lessor shall, upon
demand, be entitled to all attorneys’ fees and all other Costs incurred in the
preparation and service of any notice or demand hereunder, whether or not a
legal action is subsequently commenced.

 

Section 17.07.                  Memoranda of Lease. Concurrently with the
execution of this Lease, Lessor and Lessee are executing Lessor’s standard form
memorandum of lease in recordable form, indicating the names and addresses of
Lessor and Lessee, a description of the Properties, the Lease Term, but omitting
Rentals and such other terms of this Lease as Lessor may not desire to disclose
to the public. Further, upon Lessor’s request, Lessee agrees to execute and
acknowledge a termination of lease and/or quitclaim deed in recordable form to
be held by Lessor until the expiration or sooner termination of the Lease Term;
provided, however, if Lessee shall fail or refuse to sign such a document in
accordance with the provisions of this Section within ten (10) days following a
request by Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.

 

Section 17.08.                  No Brokerage. Lessor and Lessee represent and
warrant to each other that they have had no conversation or negotiations with
any broker concerning the leasing of the Properties. Each of Lessor and Lessee
agrees to protect, indemnify, save and keep harmless the other, against and from
all liabilities, claims, losses, Costs, damages and expenses, including
attorneys’ fees, arising out of, resulting from or in connection with their
breach of the foregoing warranty and representation.

 

Section 17.09.                  Waiver of Jury Trial and Certain Damages. LESSOR
AND LESSEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED
IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER
ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LESSOR AND
LESSEE, LESSEE’S USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY
OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES
HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND
IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSEE HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM LESSOR AND ANY OF THE
AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF LESSOR OR ANY
OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER ARISING OUT
OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT CONTEMPLATED HEREIN OR
RELATED HERETO. THE WAIVER BY LESSEE OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES
HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

 

34

--------------------------------------------------------------------------------


 

Section 17.10.                  Securitizations. As a material inducement to
Lessor’s willingness to enter into the Transactions contemplated by this Lease
and the other Transaction Documents, Lessee hereby acknowledges and agrees that
Lessor may, from time to time and at any time (a) advertise, issue press
releases, send direct mail or otherwise disclose information regarding the
Transaction for marketing purposes; and (b) (i) act or permit another Person to
act as sponsor, settler, transferor or depositor of, or a holder of interests
in, one or more Persons or other arrangements formed pursuant to a trust
agreement, indenture, pooling agreement, participation agreement, sale and
servicing agreement, limited liability company agreement, partnership agreement,
articles of incorporation or similar agreement or document; and (ii) permit one
or more of such Persons or arrangements to offer and sell stock, certificates,
bonds, notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in Section 14.01 of this Lease, in one or more Persons or
arrangements holding such assets, rights or properties, or any of them
(collectively, the “Securities”), whether any such Securities are privately or
publicly offered and sold, or rated or unrated (any combination of which actions
and transactions described in both clauses (i) and (ii) in this paragraph,
whether proposed or completed, are referred to in this Lease as a
“Securitization”). Lessee shall reasonably cooperate with Lessor and any
Affected Party with respect to all reasonable requests and due diligence
procedures and to use reasonable efforts to facilitate such Securitization.

 

Section 17.11.                  State-Specific Provisions. The provisions and/or
remedies which are set forth on the attached Exhibit C shall be deemed a part of
and included within the terms and conditions of this Lease.

 

Section 17.12.                  Time Is of the Essence; Computation. Time is of
the essence with respect to each and every provision of this Lease. If any
deadline provided herein falls on a non-Business Day, such deadline shall be
extended to the next day that is a Business Day.

 

Section 17.13.                  Waiver and Amendment. No provision of this Lease
shall be deemed waived or amended except by a written instrument unambiguously
setting forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
No acceptance by Lessor of an amount less than the Rental and other Monetary
Obligations stipulated to be due under this Lease shall be deemed to be other
than a payment on account of the earliest such Rental or other Monetary
Obligations then due or in arrears nor shall any endorsement or statement on any
check or letter accompanying any such payment be deemed a waiver of Lessor’s
right to collect any unpaid amounts or an accord and satisfaction.

 

Section 17.14.                  Successors Bound. Except as otherwise
specifically provided herein, the terms, covenants and conditions contained in
this Lease shall bind and inure to the benefit of the respective heirs,
successors, executors, administrators and assigns of each of the parties hereto.

 

35

--------------------------------------------------------------------------------


 

Section 17.15.                  Captions. Captions are used throughout this
Lease for convenience of reference only and shall not be considered in any
manner in the construction or interpretation hereof.

 

Section 17.16.                  Other Documents. Each of the parties agrees to
sign such other and further documents as may be necessary or appropriate to
carry out the intentions expressed in this Lease.

 

Section 17.17.                  Entire Agreement. This Lease and any other
instruments or agreements referred to herein, constitute the entire agreement
between the parties with respect to the subject matter hereof, and there are no
other representations, warranties or agreements except as herein provided.

 

Section 17.18.                  Forum Selection; Jurisdiction; Venue; Choice of
Law. For purposes of any action or proceeding arising out of this Lease, the
parties hereto expressly submit to the jurisdiction of all federal and state
courts located in the State of Florida. Lessee consents that it may be served
with any process or paper by registered mail or by personal service within or
without the State of Florida in accordance with applicable Law. Furthermore,
Lessee waives and agrees not to assert in any such action, suit or proceeding
that it is not personally subject to the jurisdiction of such courts, that the
action, suit or proceeding is brought in an inconvenient forum or that venue of
the action, suit or proceeding is improper. Nothing contained in this
Section shall limit or restrict the right of Lessor to commence any proceeding
in the federal or state courts located in the states where the Properties are
located to the extent Lessor deems such proceeding necessary or advisable to
exercise remedies available under this Lease. This Lease shall be governed by,
and construed with, the Laws of the applicable state or states in which the
Properties are located, without giving effect to any state’s conflict of Laws
principles.

 

Section 17.19.                  Counterparts. This Lease may be executed in one
or more counterparts, each of which shall be deemed an original.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

 

LESSOR:

 

 

 

STORE MASTER FUNDING VI, LLC, a Delaware
limited liability company

 

 

 

By:

/s/ Michael T. Bennett

 

 

 

Printed Name:

Michael T. Bennett

 

 

 

Title:

EVP General Counsel

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
date first above written.

 

 

LESSEE:

 

 

 

SOUTH FLORIDA RADIATION ONCOLOGY,
LLC, a Florida limited liability company

 

 

 

 

 

By:

SFRO HOLDINGS, LLC

 

 

Its: Sole Member

 

 

 

 

 

 

By:

/s/ Daniel E. Dosoretz

 

 

Printed Name:

Daniel E. Dosoretz, M.D.

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit A:

 

Defined Terms

 

 

 

Exhibit B:

 

Legal Descriptions and Street Addresses of Properties

 

 

 

Exhibit C:

 

State-Specific Provisions

 

 

 

Schedule 9.03

 

Supplemental Financial Information

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Lease:

 

“Additional Rental” has the meaning set forth in Section 4.03.

 

“Adjustment Date” has the meaning set forth in Section 1.07.

 

“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

 

“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

 

“Anti-Money Laundering Laws” means all applicable Laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.

 

“Base Annual Rental” has the meaning set forth in Section 1.05.

 

“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.

 

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

 

“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Condemnation” means a Taking and/or a Requisition.

 

“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance

 

A-1

--------------------------------------------------------------------------------


 

premiums, appraisal fees, stamp taxes, recording fees and transfer taxes or
fees, as the circumstances require.

 

“Default Rate” means 12% per annum or the highest rate permitted by Law,
whichever is less.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.

 

“Environmental Laws” means federal, state and local laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees, in each case having the force and effect of law in effect now or in the
future and including all amendments, that regulate Hazardous Materials,
Regulated Substances, USTs, and/or relating to the protection of human health
(from exposure to Hazardous Materials) or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, as applicable
to Lessee and/or the Properties.

 

“Environmental Liens” has the meaning set forth in Section 8.04(a)(ii).

 

“Event of Default” has the meaning set forth in Section 12.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Date” has the meaning set forth in Section 3.01.

 

“Extension Option” has the meaning set forth in Section 3.02.

 

“Extension Term” has the meaning set forth in Section 3.02.

 

“Force Majeure Event” has the meaning set forth in Section 17.01.

 

“GAAP” means generally accepted accounting principles, consistently applied from
period to period.

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

 

“Guarantor” means SFRO Holdings, Inc., a Florida corporation, or any additional
or replacement guarantor(s) approved by Lessor in its sole and absolute
discretion.

 

“Guaranty” means that certain Third Amended and Restated Unconditional Guaranty
of Payment and Performance dated as of the Effective Date given by Guarantor for
the benefit of Lessor, as the same may be amended from time to time.

 

A-2

--------------------------------------------------------------------------------


 

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other contaminants or pollutants, which pose a
hazard to any of the Properties or to Persons on or about any of the Properties,
cause any of the Properties to be in violation of any local, state or federal
law or regulation, (including without limitation, any Environmental Law), or are
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “toxic substances,” “contaminants,”
“pollutants,” or words of similar import under any applicable local, state or
federal Law or under the regulations adopted, orders issued, or
rules promulgated pursuant thereto, including, but not limited to: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; (ii)the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §5101, et seq.; (iii)the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §6901, et seq.; and (iv) regulations adopted
and rules promulgated pursuant to the aforesaid laws; (b) asbestos which is or
could become friable, urea formaldehyde foam insulation, transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million; and (c) any other chemical,
material or substance, exposure to which is prohibited, limited or regulated by
any governmental authority or which would pose a hazard to the health and safety
of the occupants of any of the Properties or the owners and/or occupants of any
adjoining property.

 

“Indemnified Parties” means Lessor and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.

 

“Initial Term” has the meaning set forth in Section 3.01.

 

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty (120)
days or any of the actions sought in such proceeding shall occur; or (c) any
Person taking any corporate action to authorize any of the actions set forth
above in this definition.

 

“Insurance Premiums” shall have the meaning in Section 6.04.

 

“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.

 

A-3

--------------------------------------------------------------------------------


 

“Lease Rate” means a percentage equal to (a) the then-current Base Monthly
Rental multiplied by twelve (12), divided by (b) the aggregate purchase price of
all of the Properties paid by Lessor (or Lessor’s predecessor-in-interest).

 

“Lease Term” shall have the meaning described in Section 3.01.

 

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Properties, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties.

 

“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor’s interest in any or all of the Properties.

 

“Lessee Reporting Entities” means individually or collectively, as the context
may require, Lessee and Guarantor.

 

“Lessee’s information” has the meaning set forth in Section 17.05(b).

 

“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.

 

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value, fines, penalties, interest,
charges, fees, judgments, awards, amounts paid in settlement and damages of
whatever kind or nature, inclusive of bodily injury and property damage to third
parties (including, without limitation, attorneys’ fees and other Costs of
defense).

 

“Material Adverse Effect” means a material adverse effect on (a) any of the
Properties, including without limitation, the operation of any of the Properties
as Permitted Facilities and/or the value of any of the Properties; (b) the
contemplated business, condition, worth or operations of Lessee; (c) Lessee’s
ability to perform its obligations under this Lease; (d) Lessor’s interests in
any of the Properties, this Lease or the other Transaction Documents; or (e) any
Guarantor’s ability to perform its obligations under the Guaranty.

 

“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Lessee under this Lease to Lessor, to any third party on behalf
of Lessor, or to any Indemnified Party.

 

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for

 

A-4

--------------------------------------------------------------------------------


 

the benefit of Lender with respect to any or all of the Properties, as such
instruments may be amended, modified, restated or supplemented from time to time
and any and all replacements or substitutions.

 

“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.

 

“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar laws,
ordinances, regulations, policies or requirements of other states or localities.

 

“Partial Condemnation” has the meaning set forth in Section 11.03.

 

“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the states where the
Properties are located.

 

“Permitted Facility” or Permitted Facilities” means an out-patient oncology and
radiology therapy center or a center providing urology, surgical, primary care
or other specialty medical services and ancillary uses thereto, together with
all related purposes such as ingress, egress and parking, and uses incidental
thereto.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

 

“Personalty” has the meaning set forth in Section 16.01.

 

“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982 - 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency. In the event that the Price
Index ceases to be published, its successor index measuring cost of

 

A-5

--------------------------------------------------------------------------------


 

living as published by the same Governmental Authority which published the Price
Index shall be substituted and any necessary reasonable adjustments shall be
made by Lessor and Lessee in order to carry out the intent of Section 4.02. In
the event there is no successor index measuring cost of living, Lessor shall
reasonably select an alternative price index measuring cost of living that will
constitute a reasonable substitute for the Price Index.

 

“Property” or “Properties” means those parcels of real estate legally described
on Exhibit B attached hereto, all rights, privileges, and appurtenances
associated therewith, and all buildings, fixtures and other improvements now or
hereafter located on such real estate (whether or not affixed to such real
estate); provided, however, excluding any affected Property upon the termination
of this Lease with respect to such affected Property in accordance with
Article XI of this Lease.

 

“Real Estate Taxes” has the meaning set forth in Section 6.04.

 

“Regulated Substances” means “petroleum” and “petroleum-based substances”
described or defined in any of the Environmental Laws and any applicable
federal, state, county or local Laws applicable to or regulating USTs.

 

“REIT” means a real estate investment trust as defined under Section 856 of the
Code.

 

“Release” means any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other migration of Hazardous Materials or Regulated Substances.

 

“Remediation” means any response, remedial, removal, or corrective action, any
activity required under Environmental Laws to cleanup, detoxify, decontaminate,
or otherwise remediate any Hazardous Materials, Regulated Substances or USTs,
any actions to cure or mitigate any Release, any action to comply with any
Environmental Laws with respect to any Release or with any permits issued
pursuant thereto, any inspection, investigation, study, monitoring, assessment,
audit, sampling and testing, laboratory or other analysis, or any evaluation,
required under any Environmental Laws relating to any Hazardous Materials,
Regulated Substances or USTs.

 

“Rental” means, collectively, the Base Annual Rental and the Additional Rental.

 

“Rental Adjustment” means an amount equal to the lesser of (a) two percent
(2.0%) of the Base Annual Rental in effect immediately prior to the applicable
Adjustment Date, or (b) 1.25 multiplied by the product of (i) the percentage
change between the Price Index for the month which is two months prior to the
Effective Date or the Price Index used for the immediately preceding Adjustment
Date, as applicable, and the Price Index for the month which is two months prior
to the applicable Adjustment Date; and (ii) the then current Base Annual Rental.

 

“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an

 

A-6

--------------------------------------------------------------------------------


 

agreement with such Governmental. Authority in settlement of or under threat of
any such requisition or confiscation, or otherwise.

 

“Reserve” shall have the meaning in Section 6.04.

 

“Securities” has the meaning set forth in Section 17.10.

 

“Securities Act” means of the Securities Act of 1933, as amended.

 

“Securitization” has the meaning set forth in Section 17.10.

 

“SNDA” means a subordination, nondisturbance and attornment agreement.

 

“Successor Lessor” has the meaning set forth in Section 13.04.

 

“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the Law applicable to the
Properties.

 

“Temporary Taking” has the meaning set forth in Section 11.04.

 

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.

 

“Total Condemnation” has the meaning set forth in Section 11.02.

 

“Transaction” has the meaning set forth in Section 14.01.

 

“Transaction Documents” means this Lease, the Guaranty and all documents related
thereto.

 

“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.

 

“USTs” means any one or combination of underground tanks and associated product
piping systems used in connection with storage, dispensing and general use of
Regulated Substances at the Properties.

 

A-7

--------------------------------------------------------------------------------

 

EXHIBIT B

 

LEGAL DESCRIPTIONS AND

STREET ADDRESSES OF THE PROPERTIES

 

Street Addresses:

 

Address

 

City

 

ST

 

Zip

 

County

431 University Boulevard

 

Jupiter

 

FL

 

33458

 

Palm Beach

5550 S. US 1

 

Fort Pierce

 

FL

 

34982

 

Saint Lucie

931 37th Place

 

Vero Beach

 

FL

 

32960

 

Indian River

3343 State Road 7

 

Wellington

 

FL

 

33449

 

Palm Beach

3319 State Road 7

 

Wellington

 

FL

 

33449

 

Palm Beach

2301 W. Woolbright Avenue

 

Boynton Beach

 

FL

 

33426

 

Palm Beach

225 Chimney Corner Lane

 

Jupiter

 

FL

 

33458

 

Palm Beach

3355 Burns Road #105

 

Palm Beach Gardens

 

FL

 

33410

 

Palm Beach

3335 Burns Road #100

 

Palm Beach Gardens

 

FL

 

33410

 

Palm Beach

14233 &14235 S.W.42nd St.

 

Miami

 

FL

 

33175

 

Miami-Dade

 

Legal Descriptions:

 

431 University Blvd., Jupiter, FL 33458

 

The real property situated in the County of Palm Beach, State of Florida, and is
described as follows:

 

B-1

--------------------------------------------------------------------------------


 

UNIT D-101, OF BERMUDIANA, A COMMERCIAL CONDOMINIUM, ACCORDING TO THE
DECLARATION THEREOF RECORDED IN OFFICIAL RECORDS BOOK 21913, PAGE 1820, OF THE
PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.

 

5550 S. US 1, Fort Pierce, FL 34982

 

The real property situated in the County of St. Lucie, State of Florida, and is
described as follows:

 

UNIT 1, BUILDING 2, OF COASTAL PROFESSIONAL PLAZA, A CONDOMINIUM, ACCORDING TO
THE DECLARATION OF CONDOMINIUM, RECORDED IN OFFICIAL RECORDS BOOK 3040, PAGE
2133, TOGETHER WITH AMENDMENTS THERETO, IF ANY, ALL OF THE PUBLIC RECORDS OF ST.
LUCIE COUNTY, FLORIDA.

 

931 37th Place, Vero Beach, FL 32960

 

The real property situated in the County of Indian River, State of Florida, and
is described as follows:

 

UNIT C-1, OF CITRUS MEDICAL PLAZA, A CONDOMINIUM, ACCORDING TO THE DECLARATION
OF CONDOMINIUM RECORDED IN OFFICIAL RECORDS BOOK 2502, PAGE 806, AND ALL
SUBSEQUENT AMENDMENTS THERETO, TOGETHER WITH ITS UNDIVIDED SHARE IN THE COMMON
ELEMENTS, IN THE PUBLIC RECORDS OF INDIAN RIVER COUNTY, FLORIDA.

 

3343 State Road 7, Wellington, FL 33449

 

THE REAL PROPERTY SITUATED IN THE COUNTY OF PALM BEACH, STATE OF FLORIDA, AND IS
DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

TRACT 1, PALOMINO EXECUTIVE PARK, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN
PLAT BOOK 108, PAGE

116 AND 117, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.

 

PARCEL 2:

 

EASEMENT RIGHTS, AS CONTAINED IN THAT CERTAIN DECLARATION OF MASTER COVENANTS
FOR PALOMINO EXECUTIVE PARK, RECORDED IN BOOK 21217, PAGE 1022; AS AFFECTED BY
THAT CERTAIN ASSIGNMENT OF DECLARANT’S RIGHTS, RECORDED IN BOOK 22200, PAGE
0295; AS FURTHER AFFECTED BY THAT CERTAIN AMENDMENT TO DECLARATION OF MASTER
COVENANTS FOR PALOMINO EXECUTIVE PARK, RECORDED IN BOOK 22344, PAGE 1378; AS
FURTHER AFFECTED BY THAT CERTAIN SECOND AMENDMENT TO DECLARATION OF MASTER
COVENANTS FOR PALOMINO EXECUTIVE PARK, RECORDED IN BOOK 23087, PAGE 0183; AS
FURTHER AFFECTED BY THAT CERTAIN THIRD AMENDMENT TO DECLARATION OF MASTER

 

B-2

--------------------------------------------------------------------------------


 

COVENANTS FOR PALOMINO EXECUTIVE PARK, RECORDED IN BOOK 23220, PAGE 0524; AS
FURTHER AFFECTED BY THAT CERTAIN COLLATERAL ASSIGNMENT OF ASSESSMENTS, RIGHT TO
COLLECT ASSESSMENTS, LIENS, AND ENFORCEMENT RIGHTS, RECORDED IN BOOK 26235, PAGE
1103; ALL OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.

 

3319 State Road 7, Wellington, FL 33449

 

The real property situated in the County of Palm Beach, State of Florida, and is
described as follows:

 

CONDOMINIUM PARCELS 302, 304 AND 306, PALOMINO PARK PROFESSIONAL CENTER II, A
CONDOMINIUM ACCORDING TO THE DECLARATION OF CONDOMINIUM THEREOF, RECORDED IN
OFFICIAL RECORDS BOOK 22251, PAGE 1283, OF THE PUBLIC RECORDS OF PALM BEACH
COUNTY, FLORIDA.

 

2301 W. Woolbright Avenue, Boynton Beach, FL 33426

 

The real property situated in the County of Palm Beach, State of Florida, and is
described as follows:

 

PARCEL L, PLAT OF TENTH SECTION, PALM BEACH LEISUREVILLE, ACCORDING TO THE PLAT
THEREOF RECORDED IN PLAT BOOK 30, PAGE 129, PUBLIC RECORDS OF PALM BEACH COUNTY,
FLORIDA.

 

225 Chimney Corner Lane, Jupiter, FL 33458

 

The real property situated in the County of Palm Beach, State of Florida, and is
described as follows:

 

UNIT NO. 101A, OF GREENWICH MEDICAL, A CONDOMINIUM, ACCORDING TO THE DECLARATION
OF CONDOMINIUM THEREOF, AS RECORDED IN OFFICIAL RECORDS BOOK 24460, PAGE 7, OF
THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, AND ALL SUBSEQUENT AMENDMENTS
THERETO, TOGETHER WITH ITS UNDIVIDED SHARE IN THE COMMON ELEMENTS.

 

3355 Burns Road #105, Palm Beach Gardens, FL 33410

 

The real property situated in the County of Palm Beach, State of Florida, and is
described as follows:

 

UNIT NO. 105 IN GARDENS MEDICAL PARK, AN OFFICE CONDOMINIUM, ACCORDING TO THE
DECLARATION OF CONDOMINIUM THEREOF RECORDED IN OFFICIAL RECORDS

 

B-3

--------------------------------------------------------------------------------


 

BOOK 4675, PAGE 205, AND ALL EXHIBITS AND AMENDMENTS THERETO, OF THE PUBLIC
RECORDS OF PALM BEACH COUNTY, FLORIDA.

 

3355 Burns Road #100, Palm Beach Gardens, FL 33410

 

The real property situated in the County of Palm Beach, State of Florida, and is
described as follows:

 

UNIT NO. 100 IN GARDENS LAND PROFESSIONAL CENTER, A COMMERCIAL CONDOMINIUM,
ACCORDING TO THE DECLARATION OF CONDOMINIUM THEREOF RECORDED IN OFFICIAL RECORDS
BOOK 21092, PAGE 915, AND ALL EXHIBITS AND AMENDMENTS THERETO, OF THE PUBLIC
RECORDS OF PALM BEACH COUNTY, FLORIDA.

 

14233 &14235 S.W. 42nd St., Miami, FL 33175

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF MIAMI-DADE, STATE
OF FLORIDA, AND DESCRIBED AS FOLLOWS:

 

UNIT NUMBERS 21 AND 22 OF BIRD ROAD PLAZA CONDOMINIUM, ACCORDING TO THE
DECLARATION OF CONDOMINIUM THEREOF, AS RECORDED IN OFFICIAL RECORDS BOOK 26229
AT PAGE 299, AS SUBSEQUENTLY AMENDED, OF THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, FLORIDA, TOGETHER WITH AN UNDIVIDED INTEREST IN THE COMMON ELEMENTS
APPURTENANT THERETO.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

STATE-SPECIFIC PROVISIONS

 

PURSUANT TO FLORIDA STATUTE 404.056(8), LESSEE IS HEREBY NOTIFIED AS FOLLOWS:
RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY HEALTH UNIT.

 

C-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.03

 

SUPPLEMENTAL FINANCIAL INFORMATION

 

Lessee shall deliver the following information in connection with delivery of
the corporate financial statements required in Section 9.03 of the Lease.

 

Corporate Financial Reporting Certificate

 

Company:

 

 

 

For the Qtr or FYE ending

 

 

 

# of months represented

 

 

 

Number of units operating at the end of reporting period

 

 

 

EBITDAR Calculation:

 

 

 

Net Income

 

 

 

Plus: Interest Expense

 

Plus: Taxes

 

Plus: Depreciation & Amortization

 

Plus: Operating Lease Expense

 

Plus: Any non-recurring expenses (please clarify below)

 

Plus: Any other non-cash expenses (please clarify below)

 

EBITDAR

 

 

 

Items required to be broken out of Balance Sheet:

 

Current Portion of Long-Term Debt

 

Current Portion of any Capital Leases

 

Senior Third-Party Debt Balances

 

Subordinate/Related Party Debt Balances

 

 

 

Explanations of non-recurring and non-cash items:

 

 

Schedule 9.03

 

--------------------------------------------------------------------------------


 

Lessee shall deliver the following information in connection with delivery of
the unit-level financial statements required in Section 9.03 of the Lease.

 

STORE Capital Unit-Level Financial

Reporting Certificate

 

Unit ID:

 

1

 

2

 

3

 

 

 

 

 

 

 

 

 

For the Qtr or FYE ending

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# of months represented

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Store-Level pre-corporate overhead

 

 

 

 

 

 

 

EBITDAR Calculation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Store-Level Net Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus: Interest Expense

 

 

 

 

 

 

 

Plus: Taxes

 

 

 

 

 

 

 

Plus: Depreciation & Amortization

 

 

 

 

 

 

 

Plus: Property Rent Expense (base rent + any % rent)

 

 

 

 

 

 

 

Plus: Any corporate overhead allocations to the unit

 

 

 

 

 

 

 

Plus: Any non-recurring expenses (please clarify below)

 

 

 

 

 

 

 

Plus: Any other non-cash expenses (please clarify below)

 

 

 

 

 

 

 

EBITDAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Items required to be broken out on unit-level

 

 

 

 

 

 

 

profit and loss statement:

 

 

 

 

 

 

 

Cost Goods Sold

 

 

 

 

 

 

 

Labor Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Explanations of non-recurring and non-cash items:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
